Exhibit 10.2






EXECUTION VERSION


____________________________________________________________________________________
                                                    






EPR PROPERTIES








________________________________________
            






SECOND AMENDMENT
Dated as of June 29, 2020






to






NOTE PURCHASE AGREEMENT
Dated as of August 1, 2016




________________________________________








Re:    4.35% Series A Guaranteed Senior Notes due August 22, 2024
4.56% Series B Guaranteed Senior Notes due August 22, 2026




________________________________________




                                                    













--------------------------------------------------------------------------------






SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT


THIS SECOND AMENDMENT dated as of June 29, 2020 (this “Amendment”) to that
certain Note Purchase Agreement dated as of August 1, 2016 is between EPR
Properties, a Maryland real estate investment trust (the “Company”), and each
holder of Notes (as hereinafter defined) party hereto (collectively, the
“Noteholders”).
RECITALS:


A.    The Company has heretofore entered into that certain Note Purchase
Agreement dated as of August 1, 2016 (as amended by the First Amendment dated as
of September 27, 2017, the “Original Note Purchase Agreement”) with each of the
Purchasers listed in the Purchaser Schedule thereto pursuant to which the
Company issued and has outstanding $340,000,000 aggregate principal amount of
its Guaranteed Senior Notes, consisting of (a) $148,000,000 aggregate principal
amount of its 4.35% Series A Guaranteed Senior Notes due August 22, 2024 and (b)
$192,000,000 aggregate principal amount of its 4.56% Series B Guaranteed Senior
Notes due August 22, 2026 (collectively, the “Notes”).
B.    The Company and the Noteholders now desire to amend the Original Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.
C.    Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Original Note Purchase Agreement unless herein defined or the
context shall otherwise require.
D.    All requirements of law have been fully complied with and all other acts
and things necessary to make this Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
SECTION 1.
AMENDMENTS.



1.1.    The first paragraph of Section 9.9(a) of the Original Note Purchase
Agreement shall be and hereby is amended by restating clause (y) thereof to read
as follows:


(y)(A) if an Alternate Trigger Event occurs during the Covenant Relief Period,
within 10 Business Days thereafter cause each Unencumbered Property Owner
Subsidiary to, and (B) within 10 Business Days after the Company fails to
maintain an Investment Grade Rating from any two of the Rating Agencies, cause
each Unencumbered Property Owner Subsidiary to:
1.2.    Section 9.9(b) of the Original Note Purchase Agreement shall be and
hereby is amended by restating clause (3) thereof to read as follows:


(3) at the time of, and after giving effect to, such release and discharge, no
Default or Event of Default shall have occurred and be continuing and, if such
Subsidiary Guarantor shall have provided its Subsidiary Guaranty Agreement
pursuant to Section 9.9(a)(y)(A), the Covenant Relief Period shall have been
terminated in accordance with the terms of this Agreement,




--------------------------------------------------------------------------------




1.3.    The following new Sections 9.11 through 9.14 shall be and hereby are
added to the Original Note Purchase Agreement in proper sequence:


Section 9.11.    Springing Equity Pledge.
(a)    If, during the continuation of the Covenant Relief Period, a Pledge
Trigger Event occurs, then, in addition to the Company’s obligations under
Section 9.9(a) within five Business Days of the occurrence of such Pledge
Trigger Event, the Company will provide to the holders of the Notes a proposed
schedule of Unencumbered Properties with respect to which an equity interest
pledge shall be granted to the Collateral Agent, on behalf of the holders of the
Notes and the administrative agent and the lenders under the Bank Credit
Agreement, to secure the Company’s obligations hereunder and under the Notes,
which Unencumbered Properties will be representative (on a pro rata value basis)
of the various asset classes owned by the Company, with the aggregate
Unencumbered Asset Value of such Unencumbered Properties to be at least equal to
the Required Value. The proposed schedule shall be acceptable to the Required
Lenders (as defined in the Bank Credit Agreement). If on the date of occurrence
of the Pledge Trigger Event the aggregate outstanding principal amount of the
Notes equals or exceeds the Outstanding Amount of all Loans and unreimbursed LC
Disbursements (each as defined in the Bank Credit Agreement on the Second
Amendment Effective Date), the proposed schedule of Unencumbered Properties
shall also be acceptable to the Required Holders in their reasonable discretion;
provided that the Required Holders shall be deemed to have accepted such
schedule if they do not reasonably object thereto within five Business Days
after receipt of the schedule from the Company that has been approved by the
Required Lenders (as defined in the Bank Credit Agreement). If the Required
Holders, in their discretion, reasonably object to such schedule pursuant to the
immediately preceding sentence, the Required Holders shall have the right to
revise the schedule of Unencumbered Properties to reflect, in the reasonable
determination of the Required Holders, a fair representation (on a pro rata
value basis) of the various asset classes owned by the Company, with the
aggregate Unencumbered Asset Value of such revised schedule of Unencumbered
Properties to be as close as practicable to (but not less than) the Required
Value. Upon approval (or revision) by the Required Lenders (as defined in the
Bank Credit Agreement) (and, if applicable, upon approval or deemed approval (or
revision) by the Required Holders) of such list of Unencumbered Properties (such
final list, the “Pledged Properties”), the Company shall cause each owner of
Equity Interests of the Unencumbered Property Owner Subsidiaries that own such
Pledged Properties to (1) execute and deliver to the Collateral Agent, within 10
Business Days after the approval (or revision) of the Pledged Properties
schedule, a pledge agreement (the “Pledge Agreement”) substantially in the form
attached to the Second Amendment as Exhibit PA (or a joinder to the Pledge
Agreement if already in effect pursuant to this Section 9.11) and appropriate
certificates and powers and/or Uniform Commercial Code financing statements,
pledging all Equity Interests of each such Unencumbered Property Owner
Subsidiary with respect to the Pledged Properties, in form and substance
satisfactory to the Required Holders, and (2) the organizational documents,
certificates of good standing, resolutions and, if requested by the Required
Holders, a legal opinion regarding the Company and such Subsidiaries, all in
form and substance reasonably satisfactory to the Required Holders. Any such
pledge shall also require, as determined by the Required Holders, delivery of an
intercreditor agreement (the “Intercreditor Agreement”) substantially in the
form attached to the Second Amendment as Exhibit IA. Thereafter, if (i) the
Required Value increases as a result of an increase in the sum of (A) the amount
of Outstanding Amounts due under the Credit Agreement and (B) the principal
amount of the Notes, the above process shall be repeated as of the date of any
such increase, or (ii) there is an increase or decrease in the aggregate
Unencumbered Asset Value of the Pledged Properties as a result of a Lease
Modification (as hereinafter defined), the above process shall be repeated as of
the date of delivery of the financial statements next required to be delivered




--------------------------------------------------------------------------------




pursuant to Section 7.1(a) or Section 7.1(b) after the date of such Lease
Modification, in each case with respect to the pledge of equity interests in
respect of additional Unencumbered Properties such that the aggregate
Unencumbered Asset Value of all of the Pledged Properties shall be as close as
practicable to (but not less than) the Required Value. For the purposes of this
Section 9.11, the Unencumbered Asset Value of each Pledged Property shall mean
(I) for any Pledged Property (other than any AMC Pledged Property) owned by the
Company and its Subsidiaries on March 31, 2020, the Unencumbered Asset Value of
such Pledged Property as of such date, (II) for an AMC Pledged Property owned by
the Company and its Subsidiaries on March 31, 2020, 80% of the Unencumbered
Asset Value of such AMC Pledged Property as of such date (except as otherwise
provided in clause (IV) below), (III) for any Pledged Property (including any
AMC Pledged Property) owned by the Company and its Subsidiaries and acquired
after March 31, 2020, the cost of such Pledged Property determined in accordance
with GAAP and (IV) for any Pledged Property (including any AMC Pledged Property)
that has undergone a lease modification after March 31, 2020 where the rent has
been permanently adjusted (a “Lease Modification”), the Unencumbered Asset Value
of such Pledged Property determined after giving effect to the new rent charged
(for purposes of this clause (IV), a termination of a lease or the vacating by
the tenant of a Pledged Property shall be deemed to be a permanent adjustment of
the rent to $0 until such time as such Pledged Property is re-leased, at which
time such Pledged Property shall have an Unencumbered Asset Value based upon the
new lease). For the avoidance of doubt, a COVID-19 related deferral of rent or
similar payments shall not constitute a Lease Modification.  
(b)    At such time as the Covenant Relief Period shall have expired or been
terminated in accordance with the terms of this Agreement, so long as no Default
or Event of Default shall then exist, simultaneously with the direction of each
other creditor that is a party to the Intercreditor Agreement, the holders of
the Notes shall direct the Collateral Agent, at the Company’s expense, to
release the Liens pledged pursuant to the Pledge Agreement.
Section 9.12.    Excess Leverage Fee. The Company agrees that, in addition to
interest accruing on the Notes, the Company will pay to each holder of a Note a
fee on the outstanding principal amount of each Note held by such holder,
computed on the same basis and payable at the same time as such interest, at a
rate per annum equal to (collectively, the “Excess Leverage Fee”):


(a)    0.65% from and after the Second Amendment Effective Date until the last
day of the Covenant Relief Period; and


(b)    in addition to the fee then payable pursuant to the foregoing clause (a),
0.60% at all times during the Covenant Relief Period when the Company fails to
maintain an Investment Grade Rating from any two of the Rating Agencies.


The accrued and unpaid Excess Leverage Fee on any principal amount being paid or
prepaid shall be paid concurrently with such principal in accordance with
Section 14.2. Any overdue payment of an Excess Leverage Fee shall accrue
interest at a rate per annum from time to time equal to the Default Rate
applicable to the applicable Note, payable in arrears at the same time accrued
interest is paid on such Note (or, at the option of the registered holder
thereof, on demand). For the avoidance of doubt, each Excess Leverage Fee shall
be deemed to constitute a fee for all purposes.


9.13.    Covenant to Make a Pro Rata Prepayment Offer to Prepay Notes Upon
Certain Transactions.






--------------------------------------------------------------------------------




The provisions of this Section 9.13 shall be effective from the Second Amendment
Effective Date to the last day of the Covenant Relief Period.


(a)    Notice of Prepayment Transaction. The Company will, not later than two
Business Days after the occurrence of a Prepayment Transaction, give a notice
thereof to each holder of Notes. Such notice shall contain and constitute an
offer to prepay Notes as described in Section 9.13(b) and shall be accompanied
by the certificate described in Section 9.13(e).


(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by Section
9.13(a) shall be an offer to prepay, in accordance with and subject to this
Section 9.13, all or a portion of the Notes held by each holder on a date
specified in such offer (the “Proposed Prepayment Date”) that is a Business Day
not less than 20 days and not more than 30 days after the date of such offer (or
if the Proposed Prepayment Date shall not be specified in such offer, the
Proposed Prepayment Date shall be the Business Day nearest to the 20th day after
the date of such offer). The offer to prepay Notes under this Section 9.13(b)
shall be made pro rata to each holder of Notes (based on the aggregate principal
amount of the Notes held by each such holder) in an aggregate amount equal to
the Allocation Percentage multiplied by the applicable Net Cash Proceeds (each
an “Offered Amount”).


(c)    Acceptance; Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 9.13 by causing a notice of such acceptance to be
delivered to the Company not more than 10 days after receipt of the offer to
prepay the Notes pursuant to this Section 9.13. A failure by a holder of Notes
to so respond to an offer to prepay made pursuant to this Section 9.13 shall be
deemed to constitute (1) a rejection of such offer by such holder if such
prepayment is to be made without Make-Whole Amount or (2) an acceptance of such
offer by such holder if such payment is to be made with Make-Whole Amount. On
the Business Day immediately following such 10th day, the Company shall offer
the rejected (or deemed rejected) portion of the Offered Amount to prepay the
Notes of the holders that have accepted the first prepayment offer on a pro rata
basis, and any failure by any such holder to respond to such second offer prior
to the Proposed Prepayment Date shall be deemed to constitute (i) a rejection of
such second offer by such holder if such prepayment is to be made without
Make-Whole Amount or (ii) an acceptance of such second offer by such holder if
such payment is to be made with Make-Whole Amount. On the Proposed Prepayment
Date, the Company shall apply the aggregate amount of all Offered Amounts that
have been rejected or deemed rejected pursuant to this Section 9.13(c) to repay
the outstanding Term Loans and/or Revolving Credit Loans, but without any
corresponding permanent reduction in the Revolving Credit Commitments (as each
of the relevant terms is defined in the Bank Credit Agreement) and/or to repay
other senior unsecured Indebtedness of the Company or any Subsidiary.


(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 9.13 shall be at 100% of the principal amount of such Notes plus, if on
the date of the relevant Prepayment Transaction the Company fails to maintain an
Investment Grade Rating from any two of the Rating Agencies, the Make-Whole
Amount (calculated as if Section 8.6 included references to prepayments under
this Section 9.13) determined for the date of prepayment with respect to such
principal amount (without giving effect to any Excess Leverage Fee). The
prepayment shall be made on the Proposed Prepayment Date.


(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 9.13 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(1) the Proposed Prepayment Date; (2) that such offer is made pursuant to this
Section 9.13; (3) the principal amount of each Note offered to be prepaid; (4)
the




--------------------------------------------------------------------------------




interest that would be due on each Note offered to be prepaid, accrued to the
Proposed Prepayment Date; (5) the Excess Leverage Fee, if any, that would be due
on each Note offered to be prepaid, accrued to the Proposed Prepayment Date; (6)
that the conditions of this Section 9.13 have been fulfilled; and (7) in
reasonable detail, the nature and date of the relevant Prepayment Transaction.


(f)    Prepayment of Loans. The Company will apply that portion of the Net Cash
Proceeds allocable to the outstanding Term Loans and/or Revolving Credit Loans
to prepay such Loans on the Proposed Prepayment Date, but without any
corresponding permanent reduction in the Revolving Credit Commitments (as each
of the relevant terms is defined in the Bank Credit Agreement).


(g)    Relevant Definitions.


(1)    “Allocation Percentage” means, as of any date of determination, (i) the
aggregate outstanding principal amount of the Notes on such date divided by (ii)
the sum of (A) the Outstanding Amounts of all Loans (as defined in the Bank
Credit Agreement on the Second Amendment Effective Date) plus (B) the aggregate
outstanding principal amount of the Notes on such date.


(2)    “Prepayment Transaction” means the receipt by the Company or any
Subsidiary of Net Cash Proceeds; provided that a Prepayment Transaction shall
not be deemed to have occurred unless and until the aggregate amount of Net Cash
Proceeds received after the Second Amendment Effective Date, less the amount of
Net Cash Proceeds previously applied to prepay Indebtedness pursuant to this
Section 9.13, is greater than or equal to $10,000,000.


9.14    Maintenance of Ratings. The Company shall at all times during the
Covenant Relief Period maintain a rating on the Index Debt from each Rating
Agency.


1.4.    Section 10.6(a) of the Original Note Purchase Agreement shall be and
hereby is amended by adding the following at the end of such Section immediately
before the period: “provided that (1) the amount of Short-Term Unsecured
Indebtedness included in the calculation of Unsecured Indebtedness shall be
reduced by the aggregate amount of unrestricted cash and Cash Equivalents held
by the Company on a Consolidated basis (with the Company directly or through the
applicable Subsidiary having full access thereto and control thereof) in excess
of $25,000,000, and (2) Unencumbered Asset Value shall be increased by the
amount of Excess Unrestricted Cash and Cash Equivalents as of the applicable
date of calculation”.


1.5.    The following new clause (f) shall be and hereby is added to Section
10.6 of the Original Note Purchase Agreement:


(f)    Minimum Liquidity. During the Covenant Relief Period, the Company will
not permit the sum, calculated on a Consolidated basis with respect to the
Company, of (1) unrestricted cash and Cash Equivalents held by the Company and
its Subsidiaries (with the Company directly or through the applicable Subsidiary
having full access thereto), and (2) undrawn availability under the Bank Credit
Agreement (to the extent available to be drawn at the date of determination in
accordance with the Bank Credit Agreement), to at any time be less than
$250,000,000.


1.6.    Section 10.6 of the Original Note Purchase Agreement shall be and is
hereby further amended by inserting the following new paragraph after the last
paragraph thereof:






--------------------------------------------------------------------------------




Notwithstanding the foregoing, (x) during the Covenant Relief Period, the
Company shall have no obligation to satisfy the covenants set forth in clause
(a) (Unencumbered Asset Value) or clause (b) (Total Debt to Total Asset Value)
above, and (y) during the period commencing on the Second Amendment Effective
Date and ending on the earlier to occur of (i) October 1, 2020 and (ii) the
earlier expiration of the Covenant Relief Period pursuant to clause (b) of the
definition thereof, the Company shall have no obligation to satisfy the
covenants set forth in clause (d) (Minimum Fixed Charge Coverage Ratio) or
clause (e) (Minimum Unsecured Interest Coverage Ratio) above; provided that the
Company shall continue to deliver to the holders of the Notes duly completed
Officer’s Certificates pursuant to Section 7.2(a), for informational purposes
only, as and when required under Section 7.2(a) certifying as to the Company’s
calculations of each of the financial covenants set forth in this Section 10.6,
notwithstanding that covenants referenced in the foregoing clauses (x) and (y)
of this sentence are not required to be satisfied during the periods specified
therein. For the avoidance of doubt, immediately following the expiration of the
applicable waiver period described in the foregoing clause (x) and/or (y),
respectively, and as applicable, each financial covenant contained in this
Section 10.6 and those incorporated pursuant to Section 9.10 shall be in full
force and effect, in each case, without giving effect to the terms of this
paragraph.


1.7.    The following new Sections 10.8 and 10.9 shall be and hereby are added
to the Original Note Purchase Agreement in proper sequence:


10.8.    Distributions. The Company will not make any Distribution that would
violate either of the following covenants:


(a)    if an Event of Default shall have occurred and be continuing, the Company
will not make any Distribution other than the minimum Distributions required
under the Code to maintain the Company’s status as a REIT, as evidenced by a
certification of the Chief Financial Officer of the Company or its Vice
President - Finance containing calculations in reasonable detail reasonably
satisfactory in form and substance to the Required Holders; provided that the
Company shall not be entitled to make any Distribution in connection with the
repurchase of common stock of the Company at any time after an Event of Default
shall have occurred and be continuing; and


(b)     if an Event of Default under Section 11(a), (b), (g), (h) or (i) shall
have occurred and be continuing or if the Notes have been accelerated, the
Company will not make any Distribution whatsoever, either directly or
indirectly.


10.9.    Covenant Relief Period. Notwithstanding anything to the contrary
contained herein, so long as the Covenant Relief Period is continuing:


(a)    (1) the Company will not, and will not permit any Subsidiary to, (i) make
any Investments pursuant to clause (f)(13) or (16) below, (ii) make any
Investments described under clause (f)(14) below in any new Subsidiary to
facilitate any Investment under clause (f)(13) or (16) below, and (2) the
Company will not incur any Indebtedness under Section 9.3(b) of the Bank Credit
Agreement as in effect on the Second Amendment Effective Date which constitutes
a guaranty (other than a “bad boy” guaranty permitted under clause (d) of such
Section 9.3(b)) incurred in connection with any Indebtedness of a Subsidiary,
except for any such Investments and/or Indebtedness under the foregoing clauses
(1) and (2), respectively, which (A) in the aggregate, do not exceed (x)
$75,000,000 during the period commencing on the Second Amendment Effective Date
and ending on December 31, 2020, and (y) $50,000,000 during the calendar quarter
commencing on January 1,




--------------------------------------------------------------------------------




2021, or (B) constitute non cash acquisitions made in exchange for forgiveness
of deferred rent or payments under EPR Senior Property Loans;


(b)    the Company will not make any Distributions (1) on account of any common
stock in the Company, other than the minimum Distributions required under the
Code to maintain the status of the Company as a REIT, as evidenced by a
certification of the Chief Financial Officer of the Company or its Vice
President - Finance containing calculations in reasonable detail reasonably
satisfactory in form and substance to the Required Holders, (2) other than to
avoid incurring any corporate income or excise taxes, or (3) in excess of
$6,100,000 in the aggregate in any calendar quarter on account of any preferred
stock in the Company issued prior to the Second Amendment Effective Date;


(c)    the Company will not, and will not permit any Subsidiary to, make any
capital expenditures except for: (1) discretionary capital expenditures which do
not exceed (i) $125,000,000 in the aggregate during the period commencing on the
Second Amendment Effective Date and ending on December 31, 2020, and (ii)
$50,000,000 during the calendar quarter commencing on January 1, 2021, and (2)
capital expenditures incurred in connection with any emergency repairs posing an
imminent threat to life safety or property damage;


(d)    the Company will not permit Consolidated Tangible Net Worth at any time
to be less than the sum of (1) $2,159,490,480 plus (2) 75% of the aggregate Net
Equity Proceeds received by the Company on a Consolidated basis subsequent to
September 27, 2017;


(e)    the Company will not permit the ratio, calculated on a Consolidated basis
with respect to the Company, of: (1) Investments in the aggregate sum (without
duplication) of: (i) Investments in unimproved real estate (including cost of
land held for development), which such Investment is in the form of a fee,
leasehold or mortgage interest; (ii) Investments in construction which is not
pre-leased (total budgeted cost, including cost of land); (iii) Investments in
mortgage loans secured by real estate (other than EPR Senior Property Loans),
and (iv) Investments in unconsolidated Subsidiaries, to (2) Total Asset Value,
to exceed 25% at any time; provided that any violation of the foregoing
limitations in this clause (e) shall not constitute a Default or Event of
Default but shall result in the exclusion from the calculation of Total Asset
Value of the aggregate value of the Investments described in clause (1) above in
excess of 25% of Total Asset Value;


(f)    the Company will not, and will not permit any Unencumbered Property Owner
Subsidiary to, make, permit to exist or to remain outstanding any Investment
except Investments in (1) marketable direct or guaranteed obligations of the
United States that mature within one year from the date of purchase by the
Company or any such Subsidiary, (2) marketable direct obligations of any of the
following: Federal Home Loan Mortgage Corporation, Student Loan Marketing
Association, Federal Home Loan Banks, Federal National Mortgage Association,
Government National Mortgage Association, Bank for Cooperatives, Federal
Intermediate Credit Banks, Federal Financing Banks, Export-Import Bank of the
United States, Federal Land Banks, or any other agency or bank of the United
States, (3) demand deposits, certificates of deposit, bankers acceptances and
time deposits of any of the Lenders under the Bank Credit Agreement or any
United States bank having total assets in excess of $100,000,000; provided that
the aggregate amount at any time so invested with any single bank having total
assets of less than $1,000,000,000 will not exceed $1,000,000, (4) securities
commonly known as “commercial paper” issued by any Lender under the Bank Credit
Agreement or a corporation organized and existing under the laws of the United
States or any state thereof which at the time of purchase are rated by Moody’s
or by S&P at not less than




--------------------------------------------------------------------------------




“P-1” if then rated by Moody’s, and not less than “A-1” if then rated by S&P,
(5) mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s or by S&P at not less than “AA” if then rated by
Moody’s and not less than “AA” if then rated by S&P, (6) repurchase agreements
having a term not greater than 180 days and fully secured by securities
described in the foregoing clauses (1), (2) or (5) with Persons described in the
foregoing clause (3) or financial institutions or other corporations having
total assets in excess of $500,000,000, (7) shares of so-called “money market
funds” registered with the SEC under the Investment Company Act of 1940 which
maintain a level per-share value, invest principally in investments described in
the foregoing clauses (1) through (6) and have total assets in excess of
$50,000,000, (8) to the extent not already described above, Cash Equivalents,
(9) intercompany obligations owing to the Company, an Unencumbered Property
Owner Subsidiary or an Unencumbered Property Equity Owner, (10) to the extent
constituting Investments, loans or advances in the ordinary course of business
to directors, officers, employees or agents of the Company or another Subsidiary
for travel, entertainment, relocation and like expenses, (11) to the extent
constituting Investments, non-cash consideration received in connection with an
asset sale not prohibited under this Agreement, (12) Investments in the nature
of accounts receivable, notes receivable, lease receivables or similar
receivables arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors, lessees or similar obligors
to the extent reasonably necessary in order to prevent or limit loss, (13) the
following Investments: (i) Investments in Real Estate (including fee and
leasehold interests in real property and improvements thereon and interests in
mortgage loans and other financing secured by any interest in real property or
improvements thereon); (ii) Investments in property (whether constituting real
or personal property) in the nature of options, licenses, easements and other
rights relating to real property; (iii) Investments in equipment and other
personal property in connection with Investments described in clauses (i) or
(ii) immediately above, including Investments in equipment leased to tenants or
mortgagors or sold to tenants or mortgagors pursuant to purchase-money loans or
similar financing arrangements; and (iv) Investments in corporations,
partnerships, limited liability companies, trusts and other entities which are
or will be engaged primarily in making or managing Investments of a type
described in clauses (i), (ii) or (iii) immediately above; provided that nothing
in this clause (13) shall limit or impair the provisions of clause (e) of this
Section 10.9, (14) subject to the terms of this Agreement, Investments in
Subsidiaries of the Company existing as of September 27, 2017, and Investments
in new Subsidiaries of the Company created after September 27, 2017, (15)
deposits required by government agencies or public utilities, and other deposits
or pledges which constitute Permitted Liens, and (16) Investments, other than
Investments described in clauses (1) through (15) above, provided that (i) the
amount of all Investments made pursuant to this clause (16) does not exceed
$75,000,000 measured at the time when made, and (ii) no Default or Event of
Default exists at the time any such Investment is made; provided that,
notwithstanding anything to the contrary herein, the Company and its
Subsidiaries shall not repurchase any Equity Interests of the Company other than
pursuant to the Company’s 2007 and 2016 equity incentive plans in amounts
generally consistent with past practice;


(g)    the Company will not permit the Equity Interests of any Unencumbered
Property Equity Owner to be subject to any Lien, other than Liens in favor of
the Collateral Agent in accordance with Section 9.11;


(h)    the Company will not, and will not permit any Subsidiary to, (1)
voluntarily prepay any outstanding Term Loan (as defined in the Bank Credit
Agreement on the Second Amendment Effective Date) or (2) permanently reduce the
Revolving Credit Commitments (as defined in the Bank




--------------------------------------------------------------------------------




Credit Agreement on the Second Amendment Effective Date), whether directly or
indirectly through the addition of a borrowing base or similar limitation; and


(i)    in addition to all financial reporting required under this Agreement, the
Company will submit, as soon as practicable, but in any event not later than 15
days after (1) the end of each January, February, April, May, July, August,
October and November (commencing with the month ending July 31, 2020), an
unaudited income statement for such month, and (2) the end of each calendar
month (commencing with the month ending July 31, 2020), a statement of the
Company’s Consolidated unrestricted cash and Cash Equivalents for such month and
a calculation in reasonable detail of the covenant in Section 10.6(f).


1.8.    Section 11 of the Original Note Purchase Agreement shall be and is
hereby amended by (a) amending clause (c) thereof to add the phrase “, Section
9.13(a)” immediately after the reference to “Section 9.7” and to add the phrase
“, Section 10.8, Section 10.9” immediately after the reference to “Section
10.6”, (b) amending clause (d) thereof to add the phrase “, in the Pledge
Agreement” immediately after the first parenthetical phrase in such clause (d),
(c) redesignating clause (l) thereof as clause “(n)” and (d) inserting the
following new clauses (l) and (m) in proper sequence:


(l)    the Company defaults in the payment of any Excess Leverage Fee for more
than five Business Days after the same becomes due and payable; or
(m)    the Pledge Agreement shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected first priority Lien
(subject only to Liens permitted thereunder) on the collateral purported to be
covered thereby; or
1.9.    The last paragraph of Section 12.1 of the Original Note Purchase
Agreement shall be and is hereby amended by inserting the phrase “and any Excess
Leverage Fee, if any,” after the phrase “(including interest accrued thereon at
the applicable Default Rate)” in clause (x) of said Section.


1.10.     Section 12.3(a) of the Original Note Purchase Agreement shall be and
is hereby amended by (a) inserting the phrase “and all overdue Excess Leverage
Fee, if any,” after the phrase “paid all overdue interest” and (b) inserting the
phrase “, Excess Leverage Fee, if any,” after the words “on such overdue
principal”.


1.11.    Section 14.1 of the Original Note Purchase Agreement shall be and is
hereby amended by inserting the phrase “Excess Leverage Fee, if any,” after the
words “Make-Whole Amount, if any,” in the first sentence of said Section.


1.12.    Section 14.2 of the Original Note Purchase Agreement shall be and is
hereby amended by inserting the phrase “Excess Leverage Fee, if any,” after the
phrase “Make-Whole Amount, if any,” in the first sentence of said Section.


1.13.    Section 22.4 of the Original Note Purchase Agreement shall be and is
hereby amended by adding the following new paragraph at the end of such Section:


For all purposes under this Agreement, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent




--------------------------------------------------------------------------------




Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.
1.14.    The definition of “Permitted Liens” set forth in Schedule A of the
Original Note Purchase Agreement shall be and is hereby amended by (a) amending
and restating clause (h) thereof to read as follows: “(h) customary Liens,
including customary rights of setoff and Liens arising by operation of law,
against deposits in favor of banks and other depository institutions arising in
the ordinary course of business and not in connection with the incurrence of
Indebtedness,” (b) deleting the word “and” at the end of clause (i) thereof, (c)
redesignating clause (j) thereof as clause “(k)” and (d) inserting the following
new clause (j) in proper sequence: “(j) Liens in favor of the Collateral Agent
arising under the Pledge Agreement; and”.


1.15.    The definition of “Additional or More Restrictive Covenant” in Section
9.10 of the Original Note Purchase Agreement is revised to amend the references
therein to “contained in Section 10.6” to instead read “contained in this
Agreement”.


1.16.    Schedule A of the Original Note Purchase Agreement shall be and is
hereby further amended by adding, or amending and restating, the following
definitions, and inserting them in the proper alphabetical order:


“Alternate Trigger Event” means any of the following occurring at any time
during the Covenant Relief Period: (a) the aggregate amount of unrestricted cash
and Cash Equivalents held by the Company and its Subsidiaries shall be less than
the Unrestricted Cash Threshold Amount or (b) the Revolving Credit Exposure is
greater than $750,000,000.


“AMC Pledged Property” means any Pledged Property leased or operated by AMC
Entertainment Holdings, Inc. or any of its Subsidiaries.


“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States or any of its agencies with maturities of not more than one year
from the date acquired; (b) certificates of deposit with maturities of not more
than one year from the date acquired issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least “A-2” or the
equivalent by S&P or at least “P-2” or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States or any state thereof and rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940 which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.


“Collateral Agent” means KeyBank National Association.


“Consolidated Tangible Net Worth” means the equity of the Company as determined
in accordance with GAAP, less the total book value of all assets of the Company
properly classified as




--------------------------------------------------------------------------------




intangible assets under GAAP, including such items as goodwill, the purchase
price of acquired assets in excess of the fair market value thereof, trademarks,
trade names, service marks, brand names, copyrights, patents and licenses, and
rights with respect to the foregoing, all as determined on a Consolidated basis.


“Covenant Relief Period” means the period beginning on the Second Amendment
Effective Date and ending on the earlier of (a) April 1, 2021 and (b) provided
no Default or Event of Default shall exist, the date on which the Company
delivers a written notice to the holders of the Notes electing to terminate the
Covenant Relief Period, together with an Officer’s Certificate evidencing, to
the reasonable satisfaction of the Required Holders, that the Company would have
been in compliance with the financial covenants contained in Section 10.6 and
those incorporated pursuant to Section 9.10 at the end of the most recently
completed fiscal quarter, even if the Covenant Relief Period had not been in
effect for such fiscal quarter.


“Distribution” means, with respect to any Person, (a) the declaration or payment
of any cash dividend or distribution on or in respect of any shares of any class
of capital stock or other beneficial interest of such Person, (b) the purchase,
redemption, exchange or other retirement by such Person of any shares of any
class of capital stock or other beneficial interest of such Person, directly or
indirectly through a Subsidiary of such Person or otherwise, (c) the return of
capital by such Person to its shareholders, partners, members or other owners as
such or (d) or any other distribution on or in respect of any shares of any
class of capital stock or other beneficial interest of such Person; provided
that the dividend or distribution of common stock of a Person shall not
constitute a Distribution with respect to such Person.


“Equity Issuance” means the issuance and sale by any of the Company or its
Subsidiaries of any equity securities of the Company or its Subsidiaries to any
Person who is not the Company or one of its Subsidiaries, including pursuant to
the exercise of options or warrants or pursuant to the conversion of any debt
securities to equity.


“Excess Leverage Fee” is defined in Section 9.12.


“Excess Unrestricted Cash and Cash Equivalents” means, as of any date of
calculation, the difference between (a) the aggregate amount of unrestricted
cash and Cash Equivalents held by Company and its Subsidiaries on a Consolidated
basis (with the Company directly or through the applicable Subsidiary having
full access thereto and control thereof) in excess of $25,000,000, less (b) the
aggregate principal amount of all Short-Term Unsecured Indebtedness; provided
that in no event shall Excess Unrestricted Cash and Cash Equivalents be less
than zero.


“Financial Covenant” means (a) during the Covenant Relief Period, any financial
covenant or other material covenant that is contained in the Bank Credit
Agreement and (b) without limiting the foregoing clause (a), any covenant
(whether set forth as a covenant, undertaking, event of default, restriction,
prepayment event or other such provision) that requires the Company and/or any
Subsidiary to:


(1)    maintain a specified level of net worth, shareholders’ equity, total
assets, unencumbered assets, unencumbered properties, cash flow, net income,
occupancy rate or lease term;


(2)    maintain any relationship of any component of its capital structure to
any other component thereof (including the relationship of indebtedness,
subsidiary indebtedness, senior




--------------------------------------------------------------------------------




indebtedness, secured indebtedness, unsecured indebtedness, or subordinated
indebtedness to total capitalization, total assets, unencumbered assets or to
net worth);


(3)    maintain any measure of its ability to service its indebtedness
(including exceeding any specified ratio of revenues, cash flow, operating
income or net income to indebtedness, interest expense, rental expense, capital
expenditures and/or scheduled payments of indebtedness);


(4)    restricts the amount of distributions; or


(5)    restrict the amount or type of its investments;


but in all cases excluding any such covenant that amounts to a negative pledge
or a sale of assets limitation.


“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.7, 9.11(a), 9.12, 9.13(b), 12, 17.2 and 18 and any related
definitions in this Schedule A, “holder” shall mean the beneficial owner of such
Note whose name and address appears in such register.


“Intercreditor Agreement” is defined in Section 9.11(a).


“Investment” means, with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided that the term “Investment” shall not include
(a) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (b) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (1) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (2) there shall be deducted
in respect of each Investment any amount received as a return of capital; (3)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (1) may be
deducted when paid; and (4) there shall not be deducted in respect of any
Investment any decrease in the value thereof.


“Lease Modification” is defined in Section 9.11(a).


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Company or any Subsidiary from (a) any sale or other disposition
(including by way of a merger, reorganization, consolidation or other business
combination or any transaction or series of transactions that may have a similar
effect) of any asset, excluding the first $100,000,000 of such proceeds to the
extent such proceeds have been reinvested in assets used or useful in the
business of the Company and its Subsidiaries, (b) the issuance of any
Indebtedness, or (c) Equity Issuances (other than to the extent derived from
Company’s dividend reinvestment programs), in each instance net of (1) direct
costs incurred in connection therewith (including legal, accounting and
investment banking fees, and




--------------------------------------------------------------------------------




sales commissions), (2) taxes paid or payable as a result thereof and (3) in the
case of any disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien on the related asset; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by the Company or any Subsidiary in or related to any disposition,
issuance of Indebtedness or Equity Issuance.


“Net Equity Proceeds” means the aggregate consideration received by the Company
and/or any of its Subsidiaries in respect of any Equity Issuance, net of
(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees and sales commissions) and (b) taxes paid or payable
as a result thereof; it being understood, that (1)  “Net Equity Proceeds” shall
include any cash received upon the sale or other disposition of
any non-cash consideration received by the Company and/or any of its
Subsidiaries in any Equity Issuance, and (2)  “Net Equity Proceeds” shall not
include cash proceeds that are applied within 30 days of the date of the related
Equity Issuance to retire capital stock.


“Offered Amount” is defined in Section 9.13(b).


“Outstanding Amount” has the meaning set forth in the Bank Credit Agreement on
the Second Amendment Effective Date.


“Pledge Agreement” is defined in Section 9.11(a).


“Pledge Trigger Event” means the occurrence of any of the following at any time
during the Covenant Relief Period: (a) the aggregate amount of unrestricted cash
and Cash Equivalents held by the Company and its Subsidiaries shall be less than
the Unrestricted Cash Threshold Amount, (b) the Revolving Credit Exposure is
greater than $750,000,000, or (c) the Company fails to collectively maintain at
least one Investment Grade Rating from the three Rating Agencies.


“Pledged Properties” is defined in Section 9.11(a).


“Proposed Prepayment Date” is defined in Section 9.13(b).


“Required Value” mean, from time to time, an amount equal to no less than 150%
of the aggregate of (a) Outstanding Amounts of all Loans, Letters of Credit and
LC Disbursements due under the Bank Credit Agreement and (b) the aggregate
outstanding principal amount of the Notes.


“Revolving Credit Exposure” has the meaning set forth in the Bank Credit
Agreement on the Second Amendment Effective Date.


“Second Amendment” means the Second Amendment dated as of June 29, 2020 to this
Agreement.


“Second Amendment Effective Date” means June 29, 2020.


“Short-Term Unsecured Indebtedness” means Unsecured Indebtedness which matures
on or prior to the two-year anniversary of the applicable date of calculation.






--------------------------------------------------------------------------------




“Unrestricted Cash Threshold Amount” means $550,000,000, provided that if the
Revolving Credit Exposure at any time of calculation is less than $750,000,000,
the Unrestricted Cash Threshold Amount shall be automatically reduced on a
dollar-for-dollar basis by the difference between (a) $750,000,000 and (b) the
Revolving Credit Exposure.


“Unsecured Indebtedness” means Indebtedness of the Company, on a Consolidated
basis, which is not Secured Indebtedness; provided that any Liens granted
pursuant to Section 9.11 or pursuant to Section 7.16 of the Bank Credit
Agreement shall not result in the Indebtedness under this Agreement or under the
Bank Credit Agreement being deemed Secured Indebtedness hereunder, with the
Indebtedness under this Agreement and under the Bank Credit Agreement under such
circumstances continuing to be deemed Unsecured Indebtedness for the purposes of
this Agreement.


SECTION 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



2.1.    To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive the execution and delivery of this Amendment), the
Company represents and warrants to the Noteholders that:


(a)this Amendment has been duly authorized by all necessary corporate or other
action on the part of the Company and has been duly executed and delivered by
the Company, and this Amendment and the Original Note Purchase Agreement, as
amended by this Amendment, constitute the legal, valid and binding obligations,
contracts and agreements of the Company, enforceable against the Company in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;


(b)the execution and delivery of this Amendment by the Company and the
performance by the Company thereof and of the Original Note Purchase Agreement,
as amended by this Amendment, will not (1) contravene, result in any breach of,
or constitute a default under, or result in the creation of any Lien in respect
of any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter,
organizational document, shareholders agreement or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (3) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary;


(c)no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution and delivery of this Amendment by the Company or the performance
thereof or of the Original Note Purchase Agreement, as amended by this
Amendment, by the Company except for the authorizations, approvals, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and except for any Current Report on Form 8-K or
similar informational filings which must be made with any Governmental Authority
after the execution and delivery of this Amendment and with respect to which the
failure to make such filings would not affect the validity of this Amendment;






--------------------------------------------------------------------------------




(d)all obligations of the Company under the Original Note Purchase Agreement, as
amended by this Amendment, shall rank at least pari passu in right of payment
with all other present and future unsecured Indebtedness of the Company;


(e)on the date of this Amendment, no Subsidiary shall be a guarantor or
otherwise liable, whether as a borrower or an additional or co-borrower or
otherwise for or in respect of any Parity Indebtedness;


(f)On the date of this Amendment, after giving effect to this Amendment, all the
representations and warranties contained in Section 5 of the Original Note
Purchase Agreement are true and correct in all material respects with the same
force and effect as if made by the Company on and as of the date hereof date
(except (1) to the extent such representations and warranties expressly refer to
an earlier date, in which case they were true and correct in all material
respects as of such earlier date (except as otherwise provided in clauses (2),
(3) and (4) below), (2) that Schedules 5.4 and 5.10 to the Original Note
Purchase Agreement are as set forth as Schedules 2 and 3, respectively, to this
Amendment, (3) that Schedule 5.15 to the Original Note Purchase Agreement is as
set forth as Schedule 4 to this Amendment (and as if the reference in Section
5.15(a) of the Original Note Purchase Agreement to “June 30, 2016” was instead
to March 31, 2020”) and (4) the impact of the COVID-19 outbreak as described in
the Company’s quarterly report on Form 10-Q filed with the SEC on May 11, 2020
shall be disregarded for purposes of its representations and warranties in the
last two sentences of Section 5.3 of the Original Note Purchase Agreement;


(g)as of the date hereof and after giving effect to this Amendment, no Default
or Event of Default has occurred which is continuing and no waiver of Default or
Event of Default is in effect; and


(h)the Company is solvent.


SECTION 3.CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.


3.1.    Upon satisfaction of each and every one of the following conditions,
this Amendment shall become effective as of the date first written above:


(a)executed counterparts of this Amendment, duly executed by the Company and the
Required Holders, shall have been delivered to each holder of Notes or its
special counsel;


(b)the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof and each
holder of Notes or its special counsel shall have received an Officer’s
Certificate to such effect;


(c)the Bank Credit Agreement shall have been, or concurrently shall be, amended
in a manner not inconsistent with the amendments set forth herein, and a copy of
such amendment shall have been, or concurrently shall be, delivered to each
holder of Notes or its special counsel;


(d)each holder of the Notes or its special counsel shall have received an
Officer’s Certificate identifying each Additional or More Restrictive Covenant
that will be in effect on the date of this Amendment, including therein a
verbatim statement of each such Additional or More Restrictive Covenant,
together with any definitions incorporated therein;






--------------------------------------------------------------------------------




(e)each holder of the Notes or its special counsel shall have received an
opinion of legal counsel to the Company, in form and content satisfactory to the
Required Holders to the effect that: (1) the Company is validly existing and in
good standing in its state of formation and has all requisite entity power and
authority to enter into this Amendment and perform its obligations hereunder and
under the Original Note Purchase Agreement, as amended hereby; (2) this
Amendment and the Original Note Purchase Agreement, as amended hereby, have been
duly authorized, executed and delivered by the Company; (3) the transactions
described in this Amendment and in the and Original Note Purchase Agreement, as
amended hereby, will not constitute a default or breach under the terms of any
material agreement or instrument listed by Company as an exhibit to its annual
report on Form 10-K filed with the SEC for the fiscal quarter ended December 31,
2019 or as an exhibit to its quarterly report on Form 10-Q filed with the SEC
for the fiscal quarter ended March 31, 2020; (4) this Amendment and the Original
Note Purchase Agreement, as amended hereby, constitute the legal, valid and
binding obligations, contracts and agreements of the Company, enforceable
against the Company in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally, and (5) such other matters, incident to the transactions
contemplated hereby, as the Required Holders or special counsel to the holders
of the Notes may reasonably request;


(f)each holder of the Notes shall have received, by payment in immediately
available funds to the account of such holder set forth in the Purchaser
Schedule, the amount set forth opposite such holder’s name in Schedule 1
attached hereto; and


(g)the Company shall have paid the fees and expenses of Schiff Hardin LLP,
special counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this Amendment.


SECTION 4.MISCELLANEOUS.


4.1This Amendment shall be construed in connection with and as part of the
Original Note Purchase Agreement, and except as modified and expressly amended
by this Amendment, all terms, conditions and covenants contained in the Original
Note Purchase Agreement and the Notes are hereby ratified and shall be and
remain in full force and effect.


4.2.    Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment may
refer to the Original Note Purchase Agreement without making specific reference
to this Amendment but nevertheless all such references shall include this
Amendment unless the context otherwise requires.


4.3.    The descriptive headings of the various Sections or parts of this
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.


4.4.    This Amendment shall he governed by and construed in accordance with the
laws of the State of New York.


4.5.    This Amendment may be executed in any number of counterparts, each
executed counterpart constituting an original, but all together only one
agreement. Delivery of an executed counterpart of this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.




--------------------------------------------------------------------------------






[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------








EPR Properties






By
/s/ Mark A. Peterson    

Its Executive Vice President








--------------------------------------------------------------------------------




Accepted and Agreed to:


The Prudential Insurance Company of America




By: /s/ Julia Buthman            
Vice President




The Gibraltar Life Insurance Co., Ltd.


By:    Prudential Investment Management Japan
Co., Ltd., as Investment Manager


By:    PGIM, Inc., as Sub-Adviser




By: /s/ Julia Buthman            
Vice President




Pruco Life Insurance Company




By: /s/ Julia Buthman            
Assistant Vice President




Prudential Retirement Insurance and Annuity Company


By:       PGIM, Inc. (as Investment Manager)


           
By: /s/ Julia Buthman            
Vice President










--------------------------------------------------------------------------------






Ensign Peak Advisors, Inc.
Clifton Park Capital Management, LLC




By: /s/ Matthew D. Dall            
Name:   Matthew D. Dall
Title:     Head of Credit Research










--------------------------------------------------------------------------------




United Services Automobile Association


By: BlackRock Financial Management, Inc., as investment manager




By: /s/ R. Marshall Merriman        
Name: R. Marshall Merriman
Title: Managing Director






USAA Life Insurance Company


By: BlackRock Financial Management, Inc., as investment manager




By: /s/ R. Marshall Merriman        
Name: R. Marshall Merriman
Title: Managing Director






--------------------------------------------------------------------------------




The Guardian Life Insurance Company of America




By: /s/ Brian Keating        
Name:     Brian Keating
Title:     Senior Managing Director






--------------------------------------------------------------------------------




The Ohio National Life Insurance Company




/s/ Brenda Kalb            
Name:     Brenda Kalb
Title:     Vice President




Ohio National Life Assurance Corporation




/s/ Brenda Kalb            
Name:     Brenda Kalb
Title:     Vice President






--------------------------------------------------------------------------------




Fidelity & Guaranty Life Insurance Company
pursuant to powers of attorney now and hereafter granted to
BLACKSTONE ISG-I ADVISORS L.L.C.


By: Blackstone ISG-I Advisors L.L.C.


By: GSO Capital Advisors II LLC, as Sub-Advisers




By: /s/ Sean Cort            
Name: Sean Cort
Title: Authorized Signatory










--------------------------------------------------------------------------------




American Equity Investment Life Insurance Company




By: /s/ Sasha Kamper            
Name: Sasha Kamper
Title: Authorized Signatory








--------------------------------------------------------------------------------




American Family Life Insurance Company




By: /s/ David L. Voge            
Name:     David L. Voge
Title:     Fixed Income Portfolio Manager








--------------------------------------------------------------------------------




Americo Financial Life & Annuity Insurance Company




By: /s/ Gregory A. Hamilton        
Name:     Gregory A. Hamilton
Title: SVP & Chief Investment Officer








--------------------------------------------------------------------------------




Missouri Employers Mutual Insurance     Company


By:    Conning, Inc., as Investment Manager




By:    /s/ Samuel Otchere        
Name: Samuel Otchere
Title: Director




5 Star Life Insurance Company


By:    Conning, Inc., as Investment Manager




By:    /s/ Samuel Otchere        
Name: Samuel Otchere
Title: Director




USAble Life


By:    Conning, Inc., as Investment Manager




By:    /s/ Samuel Otchere        
Name: Samuel Otchere
Title: Director












--------------------------------------------------------------------------------




Fee Schedule


Noteholder
Fee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
$340,000











--------------------------------------------------------------------------------




Subsidiaries of the Company and
Ownership of Subsidiary Stock
















--------------------------------------------------------------------------------




Real Properties












--------------------------------------------------------------------------------




Existing Indebtedness of the Company and its Subsidiaries
























--------------------------------------------------------------------------------




THIS PLEDGE AND SECURITY AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, ARE SUBJECT IN ALL RESPECTS TO THE TERMS AND CONDITIONS OF
THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT DESCRIBED BELOW. IN THE EVENT
OF ANY INCONSISTENCY BETWEEN THE TERMS OF THIS PLEDGE AND SECURITY AGREEMENT AND
THE TERMS OF THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT, THE TERMS OF THE
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT SHALL CONTROL


PLEDGE AND SECURITY AGREEMENT
[________ __], 202_
This PLEDGE AND SECURITY AGREEMENT (this “Pledge and Security Agreement” or
“Agreement”) is entered into by and among EPR Properties, a Maryland real estate
investment trust (the “Borrower”), and each of the undersigned entities listed
on Schedule I hereof (together with any other Additional Pledgors that become
party hereto pursuant to Section 16(k), each a “Pledgor”, and collectively, the
“Pledgors”), and KEYBANK NATIONAL ASSOCIATION, a national banking association,
having a place of business at 225 Franklin Street, Boston, Massachusetts 02110,
as collateral agent on behalf of the Secured Parties (“Collateral Agent”).
RECITALS:
A.    Pursuant to that certain Credit Agreement dated September 27, 2017, as
amended by that certain Amendment No. 1 to the Second Amended, Restated and
Consolidated Credit Agreement dated June __, 2020 (as further amended, restated,
renewed, replaced, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) entered into by and among the Borrower, with certain of the
Borrower’s Subsidiaries becoming guarantors, KeyBank National Association as
administrative agent (in such capacity, the “Bank Agent”), and the financial
institutions who are or hereafter become parties to such Credit Agreement as
“Lenders” (the “Banks”), the Bank Agent and the Banks agreed to make certain
loans and other financial accommodations (collectively, the “Loan” or “Loans”)
to the Borrower, upon the terms and subject to the conditions set forth therein.
B.    Pursuant to that certain Note Purchase Agreement dated as of August 1,
2016 (as amended by the First Amendment dated as of September 27, 2017, and that
certain Second Amendment dated as of June __, 2020, the “Original Note Purchase
Agreement”) entered into by the Borrower with each of the Purchasers listed in
the Purchaser Schedule thereto, the Borrower has issued and has outstanding
$340,000,000 aggregate principal amount of its Guaranteed Senior Notes,
consisting of (a) $148,000,000 aggregate principal amount of its 4.35% Series A
Guaranteed Senior Notes due August 22, 2024 and (b) $192,000,000 aggregate
principal amount of its 4.56% Series B Guaranteed Senior Notes due August 22,
2026 (collectively, the “Notes”)
C.    Pursuant to the Credit Agreement and the Note Purchase Agreement, Pledgors
have agreed to pledge certain equity interests and related rights to the
Collateral Agent, for the benefit of the Secured Parties, to secure all of the
Borrower’s obligations under the Credit Agreement, the Note Purchase Agreement
and the Notes.
D.    Pursuant to that certain Intercreditor and Collateral Agency Agreement
dated _________, 20__ (the “Intercreditor Agreement”) entered into among the
Collateral Agent, the Bank Agent and the holders




--------------------------------------------------------------------------------




of the Notes, the Bank Agent, on behalf of the Banks, and the holders of the
Notes agreed that the Collateral Agent would hold the Collateral granted under
this Agreement for the ratable benefit of the Secured Parties and otherwise made
the agreements set forth in the Intercreditor Agreement. Capitalized terms used
herein and not otherwise defined herein, but defined in the Intercreditor
Agreement, shall have the respective meanings set forth in the Intercreditor
Agreement.
NOW, THEREFORE, in consideration of the foregoing, the Pledgors hereby agree
with the Collateral Agent as follows:
1.
Grant of Pledge. As security for the punctual payment and performance in full
when due of the Senior Indebtedness, each Pledgor does hereby grant to the
Collateral Agent, for the ratable benefit of the Secured Parties, and pledge a
continuing lien on, and security interest in, all of its right, title, and
interest in and to the Collateral.



2.
Defined Terms. Unless otherwise defined herein or in the Credit Agreement as in
effect on the date hereof or the Intercreditor Agreement, capitalized terms used
herein that are defined in the UCC shall have the meanings assigned to them in
the UCC. The following terms shall have the following meanings:



(a)
Capital Stock. The term “Capital Stock” shall mean and include, collectively,
all shares of capital stock (whether denominated as common or preferred stock),
partnership, limited liability company, or membership interests, joint venture
interests or other ownership interests in or equivalents of or in a Person
(other than an individual), whether voting or non-voting.



(b)
CFC. The term “CFC” shall mean a Person that is a controlled foreign corporation
under Section 957 of the Code.



(c)
Collateral. The term “Collateral” shall mean and include, collectively, all
Pledged Interests owned by each Pledgor, together with (i) all interests,
certificates (if any), options or rights of any nature whatsoever which may be
issued or granted to or in respect of such Pledged Interests, (ii) all
Distributions in respect thereof; (iii) all books, records, electronically
stored data and information relating to such Pledged Interests and all rights of
access to such books, records, and information; (iv) all additions to the
Pledged Interests, all substitutions therefor and all replacements thereof; (v)
all Voting Rights related thereto; (vi) all contract rights, general
intangibles, claims, powers, privileges, benefits and remedies of relating to
the foregoing; and (vii) all cash or non-cash Proceeds of any of the foregoing.



(d)
Issuer. The term “Issuer” shall have the meaning given to such term in the
definition of “Pledged Interests” below.



(e)
Loan Agreements. The term “Loan Agreements” shall mean, individually and
collectively, as the context so requires, the Credit Agreement and the Loan
Documents (as defined therein) and the Note Purchase Agreement, the Notes and
all instruments and other documents related thereto.







--------------------------------------------------------------------------------




(f)
Permitted Liens. The term “Permitted Liens” shall mean Liens permitted under
both clause (a) of the definition of Permitted Liens in the Credit Agreement and
clause (a) of the definition of Permitted Liens in the Note Purchase Agreement.



(g)
Pledged Collateral Agreement. The term “Pledged Collateral Agreement” shall have
the meaning given to such term in Section 4(c)(ii) below.



(h)
Pledged Interests. The term “Pledged Interests” shall mean and include,
collectively, all Equity Interests owned by each Pledgor in any Subsidiary
thereof which such Pledgor is required to pledge pursuant to the Loan Agreements
(including, without limitation, each Subsidiary described in Schedule II hereof)
(each, individually, an “Issuer” and, collectively, the “Issuers”), whether now
existing or hereafter acquired or formed, as more particularly described in
Schedule II hereof (including as such Schedule II may be supplemented from time
to time by virtue of any Joinder Agreement or other supplement or amendment to
this Agreement), and all Equity Interests in any successor corporation or
interests or certificates of any successor limited liability company,
partnership or other entity owned by each Pledgor formed by or resulting from
any consolidation or merger in which any such Subsidiary thereof is not the
surviving entity; provided, however, that to the extent applicable, Pledged
Interests shall not include Equity Interests possessing more than 65% of the
voting power or control of all classes of interests entitled to vote of any CFC
to the extent such pledge would result in a material adverse tax consequence to
such Pledgor.



(i)
Secured Parties. The term “Secured Parties” shall mean and include,
collectively, the Collateral Agent, the Bank Agent, each Senior Lender and each
Noteholder.



(j)
UCC. The term “UCC” shall mean the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.



(k)
Voting Rights. The term “Voting Rights” shall mean all rights and interests
under each of the operating agreements of each Issuer and each shareholders
agreement, voting trust, proxy agreement, or similar agreement in respect of the
Pledged Interests, including all management rights and rights to vote and give
approvals, consents, decisions and directions and exercise any other control or
similar right with respect to the Pledged Interests.



3.
Warranties and Representations. Each Pledgor warrants and represents to, and
agrees with, Collateral Agent that:



(a)
Pledged Interests.



(i)
Schedule II attached hereto (as the same may be amended from time to time)
correctly sets forth the percentage of the issued and outstanding shares of each
class of the Capital Stock of any Issuer owned by each Pledgor;



(ii)
The Pledged Interests pledged by such Pledgor constitute all of the issued and
outstanding shares of Capital Stock of each Issuer owned by such Pledgor, except
to the extent provided in the definition of “Pledged Interests”, and such
Pledgor





--------------------------------------------------------------------------------




owns no securities convertible into or exchangeable for any shares of Capital
Stock of any such Issuer that do not constitute Pledged Interests hereunder;


(iii)
Such Pledgor is and shall be the sole owner of, and has and shall have good and
valid title to, its respective Pledged Interests as identified on Schedule II
attached hereto (as the same may be amended from time to time), free and clear
of all Liens, security interests and other encumbrances of every nature
whatsoever, except (x) in favor of the Collateral Agent, for the benefit of the
Secured Parties, and (y) Permitted Liens, and the Pledged Interests have not
previously been assigned, sold, transferred, pledged or encumbered (except
pursuant to this Agreement);



(iv)
All of the Pledged Interests held by such Pledgor have been duly and validly
issued, and, if applicable, are fully paid and non-assessable, subject in the
case of Pledged Interests constituting partnership interests or limited
liability company interests or membership interests to future assessments
required under applicable law and any applicable partnership or operating
agreement;



(v)
With respect to any Pledged Interests of such Pledgor in an Issuer that is a
limited liability company or partnership, (i) such Pledgor is a duly constituted
member or partner of such Issuer pursuant to the limited liability company or
partnership agreement of such Issuer, and (ii) such Pledged Interests are not
credited to a “securities account” (within the meaning of Section 8-501(a) of
the UCC);



(vi)
True and complete copies of the organizational documents of each Issuer and any
shareholders agreement, voting trust, proxy agreement, or similar agreement
related thereto have been delivered by the Pledgors to Collateral Agent, and the
same have not been further amended or modified in any respect whatsoever;



(vii)
With respect to any Pledged Interests of such Pledgor in an Issuer that is a
corporation, such Pledged Interests (i) are “securities” within the meaning of
Sections 8-102(a)(15) and 8-103 of the UCC, (ii) are “financial assets” (within
the meaning of Section 8-102(a)(9) of the UCC) and (iii) are not credited to a
“securities account” (within the meaning of Section 8-501(a) of the UCC);



(viii)
With respect to any Pledged Interests of such Pledgor in an Issuer that is a
corporation, such Pledged Interests are certificated; and 1



(ix)
With respect to any Pledged Interests of such Pledgor in an Issuer that is a
limited liability company or a limited partnership, the operating agreement or
partnership agreement of such Issuer, as applicable, and, if such is the case,
each certificate, if any, evidencing such Pledged Interests, state that such
Pledged Interests are “securities” as such term is defined in Article 8 of the
UCC as in effect in the Issuer's state of organization. 2 

____________________________
1 If the Pledged Interests are not certificated at the time of the pledge and
the Collateral Agent does not require that they become certificated, clause
(viii) may be modified accordingly
2 Include clause (ix) only if the Pledged Interests constitute “securities”
within the meaning of the Uniform Commercial Code of the Issuer's state of
organization; modify as needed if securities are uncertificated








--------------------------------------------------------------------------------




(b)
Perfection.



(i)
No Pledged Interests are evidenced or represented by certificates except to the
extent set forth on Schedule II attached hereto (as the same may be amended from
time to time) and all such original certificates, if any, have been delivered to
the Collateral Agent accompanied by instruments of transfer or assignment duly
executed in blank, all in form and substance satisfactory to the Collateral
Agent;



(ii)
No Pledged Interest consisting of partnership or limited liability company
interests that is not evidenced or represented by a certificate constitutes a
“security” for purposes of Article 8 of the UCC of the jurisdiction of
organization of the Issuer of such Pledged Interests (except if and as otherwise
noted in Schedule II, including any supplements or amendments thereto) and,
except as has been obtained, the applicable organizational documents with
respect to such Pledged Interest do not require the consent of the other
shareholders, members, partners or other Persons to permit the Collateral Agent
or its designees to be substituted for the applicable Pledgor as a shareholder,
member, partner or other equity owner, as applicable, thereto;



(iii)
None of the Pledged Interests are dealt in or traded on securities exchanges or
in securities markets, and none of the Pledged Interests by its terms expressly
provides that it is an investment company security, and none of the Pledged
Interests is held in a securities account (as defined in Section 8-501 of the
UCC);



(iv)
The security interests granted to the Collateral Agent pursuant to this
Agreement (i) upon completion of the filings and other actions specified on
Schedule III attached hereto (as the same may be amended from time to time)
(which, in the case of all filings and other documents referred to on said
Schedule, have been delivered to the Collateral Agent completed and duly
executed (if applicable)) will constitute valid perfected security interests in
all of the Collateral in favor of the Collateral Agent, for the benefit of the
Secured Parties, as collateral security for the Senior Indebtedness, enforceable
in accordance with the terms hereof against any creditors of such Pledgor and
any Persons purporting to purchase any Collateral from such Pledgor (except as
enforceability may be limited to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law)), and (ii) are prior
to all other Liens on the Collateral (except Permitted Liens having priority by
operation of law);



(v)
No Person other than the Collateral Agent has “control” (as defined in the UCC)
or possession of all or any part of the Collateral except as permitted by the
Loan Agreements;



(vi)
To the extent issued, the original certificates representing 100% of the Pledged
Interests have been delivered to the Collateral Agent accompanied by instruments
of transfer or assignment duly executed in blank by the Pledgor; and



(vii)
There is no agreement, and no Pledgor shall enter into any agreement or take any
other action, that would restrict the transferability of any of the Collateral
or





--------------------------------------------------------------------------------




otherwise impair or conflict with such Pledgor’s obligations or the rights of
the Collateral Agent hereunder (except for any such existing agreement
containing transfer or similar restrictions, which restrictions have been waived
to the Collateral Agent's satisfaction).


(c)
Authority; Enforceability.



(i)
Such Pledgor has the full right, power and authority to pledge its respective
Collateral and to grant the security interest in the Collateral as herein
provided;



(ii)
There are no restrictions on the transfer of any Collateral owned by such
Pledgor to Collateral Agent hereunder or with respect to any subsequent transfer
thereof or realization thereupon by Collateral Agent (except for any such
restrictions that have been waived to the Collateral Agent's satisfaction), and
each Pledgor hereby waives any restrictions under any Pledged Collateral
Agreement or applicable Law or otherwise (other than under any applicable
securities laws) which otherwise might apply to the exercise by the Collateral
Agent of the rights and remedies provided in this Agreement so as to permit (i)
such Pledgor to enter into and perform such Pledgor’s obligations under this
Agreement and (ii) the Collateral Agent’s exercise of the Collateral Agent’s
rights and remedies set forth hereunder;



(iii)
This Agreement constitutes the legal, valid and binding obligation of such
Pledgor in accordance with the terms hereof and has been duly authorized,
executed and delivered, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and general principles of equity;



(iv)
The execution and delivery of this Agreement will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any Pledgor is subject or any judgment, order, writ, injunction,
license or permit applicable to such Pledgor or any indenture, mortgage, deed of
trust, or other material agreement or instrument to which such Pledgor is a
party or by which such Pledgor may be bound, or to which such Pledgor may be
subject; and



(v)
There is no material litigation or administrative proceeding now pending, or to
the best of its knowledge threatened in writing, against such Pledgor which
could reasonably be expected to materially impair the ability of such Pledgor to
pay or perform such Pledgor’s obligations hereunder or the exercise by the
Collateral Agent of its rights and remedies hereunder.



4.
Pledgor’s Agreements. Each Pledgor agrees so long as the Senior Indebtedness
remains outstanding that:



(a)
Delivery of certificates; Perfection.



(i)
Upon obtaining any additional Pledged Interests, any Capital Stock, any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of such Capital





--------------------------------------------------------------------------------




Stock of any Issuer, or any other property whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Interests,
or otherwise in respect thereof, such Pledgor shall, in each case, accept the
same in trust for the benefit of the Collateral Agent and promptly deliver to
the Collateral Agent a supplement to this Agreement in the form of Exhibit C
attached hereto (or such other form acceptable reasonably to the Collateral
Agent) duly executed by such Pledgor, and take the actions required by this
subsection (a) in respect of the additional Pledged Interests which are to be
pledged pursuant to this Agreement, and confirming the attachment of the Lien
hereby created on and in respect of such additional Pledged Interests. Each
Pledgor hereby authorizes the Collateral Agent to attach each such pledge
amendment to this Agreement and agrees that all Pledged Interests listed on any
such supplement delivered to the Collateral Agent by any Pledgor shall for all
purposes hereunder be considered Collateral;


(ii)
Any sums paid upon or in respect of the Pledged Interests upon the liquidation
or dissolution of any Issuer shall be paid over to the Collateral Agent to be
held by it hereunder as additional collateral security for the Senior
Indebtedness, and in case any distribution of capital shall be made on or in
respect of such Pledged Interests or any property shall be distributed upon or
with respect to such Pledged Interests pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent or as permitted
under the Loan Agreements, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Senior Indebtedness. If any
sums of money or property so paid or distributed in respect of any Pledged
Interests shall be received by such Pledgor, such Pledgor shall, until such
money or property is paid or delivered to the Collateral Agent, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent or as
permitted under the Loan Agreements, hold such money or property in trust for
the Collateral Agent, segregated from other funds of such Pledgor, as additional
collateral security for the Senior Indebtedness;



(iii)
Such Pledgor shall, promptly after the receipt thereof by or on behalf of a
Pledgor, deliver to the Collateral Agent all certificates and instruments
constituting or representing Pledged Interests. Prior to delivery to the
Collateral Agent, all such certificates constituting or representing Pledged
Interests shall be held in trust by such Pledgor separate from the property of
such Pledgor for the benefit of the Collateral Agent pursuant hereto. All such
certificates constituting or representing Pledged Interests shall be delivered
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, in form and substance
reasonably satisfactory to the Collateral Agent;



(iv)
If any of the Pledged Interests are at any time not evidenced by certificates of
ownership, then each applicable Pledgor shall, to the extent permitted by
applicable Law and upon the request of the Collateral Agent, cause such pledge
to be recorded on the equity holder register or the books of the issuer, cause
the issuer thereof to execute an Acknowledgment and Consent in the form of
Exhibit A attached hereto, execute customary pledge forms or other documents
necessary or reasonably requested to complete the pledge, and give the
Collateral Agent the right to transfer





--------------------------------------------------------------------------------




such Pledged Interests under the terms hereof; provided that the Collateral
Agent shall not exercise such transfer right unless an Event of Default exists;
and


(v)
Such Pledgor shall cause any Pledged Interest that is issued by an Issuer that
is a corporation and that is represented by a certificate to continue to be
represented by a certificate (or, if such Pledged Interest is not represented by
a certificate, to be represented by a certificate if so requested by the
Collateral Agent) and such Pledgor shall take the actions required by Section
4(a)(iii) above with respect to such Pledged Interests and certificates.



(vi)
Such Pledgor shall not permit any Pledged Interests issued by an Issuer that is
not a corporation to be (1) credited to a “securities account” (within the
meaning of Section 8-501(a) of the UCC), (2) dealt in or traded on securities
exchanges or securities markets, (3) “investment company securities” within the
meaning of Section 8-103 of the UCC, or (4) otherwise treated as a “security”
for purposes of Article 8 of the UCC of the jurisdiction of organization of the
Issuer of such Pledged Interests unless, the applicable Pledgor shall have given
not less than ten (10) Business Day’s prior written notice to the Collateral
Agent of such event and, concurrently with such event, the applicable Pledgor
shall (A) in the case of (1) above, cause such securities account to be
maintained with a securities intermediary that is reasonably acceptable to the
Collateral Agent and deliver a control agreement with respect to such securities
account in form and substance satisfactory to the Collateral Agent, and (B) in
any other case of (2) - (4) above, (x) cause the organizational documents of
such Issuer to be amended to provide that such Pledged Interest will be a
“security” as defined in and governed by Article 8 of the Uniform Commercial
Code, (y) if requested by the Collateral Agent, cause the applicable Issuer to
issue certificates evidencing such Pledged Interests, and (z) satisfy the
requirements of Section 4(a)(iii) above with respect to such Pledged Interests
and certificates.



(b)
Maintenance of Collateral and Perfected Security Interest.



(i)
Each Pledgor shall keep the Collateral owned by it free and clear of all liens,
encumbrances, attachments, security interest pledges and charges, other than in
favor of Collateral Agent under this Agreement or Permitted Liens, shall
maintain the security interests of the Collateral Agent created by this
Agreement as perfected security interests having at least the priority described
in Section 3(b)(iv), and shall defend such security interests against the claims
and demands of all Persons whomsoever (other than a holder of a Permitted Lien),
subject to the rights of such Pledgor under the Loan Agreements to dispose of
the Collateral, in each case, at its own cost and expense;



(ii)
Except as permitted by the Loan Agreements, such Pledgor shall not sell,
transfer, or otherwise dispose of the Collateral owned by it or any interest
therein to any other Person. If any Collateral, or any part thereof, is sold,
transferred or otherwise disposed of in violation of this Section 4(b)(ii), the
security interest of the Collateral Agent shall continue in the Collateral
notwithstanding such sale, transfer or other disposition, and such Pledgor will
deliver any proceeds thereof to the Collateral Agent to be held as Collateral
hereunder (it is acknowledged and agreed that the





--------------------------------------------------------------------------------




delivery of any such proceeds shall not be deemed a waiver of any Event of
Default arising as a result of the sale, transfer or other disposal of the
Collateral in violation of this Section 4(b)(ii));


(iii)
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any promissory note, other instrument or chattel paper,
such note, instrument or chattel paper shall be promptly delivered to the
Collateral Agent, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement;



(iv)
Such Pledgor shall, at such Pledgor’s own expense, promptly execute all such
instruments, documents and papers, and will do all such acts as Collateral Agent
may reasonably request in writing from time to time to carry into effect the
provisions and intent of this Agreement including, without limitation, the
providing of notification in connection with book-entry securities or general
intangibles, and the providing of instructions to the issuers of uncertificated
securities, and will do all such other acts as Collateral Agent may reasonably
request with respect to the perfection and protection of the pledge and security
interest granted herein and the assignment effected hereby; and



(v)
Notwithstanding anything herein to the contrary, the Pledged Interests of any
Issuer that is a corporation (i) will continue to be “securities” within the
meaning of Sections 8-102(a)(15) and 8-103 of the Uniform Commercial Code as in
effect in the Issuer's state of organization, (ii) will continue to be
“financial assets” (within the meaning of Section 8-102(a)(9) of the UCC as in
effect in the applicable Issuer’s state of organization), (iii) will not be
credited to a “securities account” (within the meaning of Section 8-501(a) of
the UCC), and (iv) are not and will not be dealt in or traded on securities
exchanges or securities markets, and the terms of the Pledged Interests are not
and will not be “investment company securities” within the meaning of Section
8-103 of the UCC.



(c)
Governing Agreements.



(i)
Such Pledgor shall not without the prior written consent of Collateral Agent in
each instance, which consent may be withheld, granted, or conditionally granted,
in Collateral Agent’s reasonable discretion, vote the Collateral in which it
holds an interest, in favor of or consent to any resolution or action which, as
determined by the Collateral Agent in its reasonable discretion, would:



(1)
impose any restrictions upon the sale, transfer or disposition of the Collateral
other than restrictions, if any, in existence on the date hereof or on the date
such Pledged Interests become subject to this Agreement (and not created in
contemplation hereof), the application of which is waived to the full
satisfaction of Collateral Agent as to the Collateral; or



(2)
result in the issuance of any additional interest in any Issuer, or of any class
of security, which issuance would reasonably be expected to materially and
adversely affect the value of the Collateral or could





--------------------------------------------------------------------------------




otherwise reasonably be expected to have a Material Adverse Effect; or


(3)
vest additional powers, privileges, preferences or priorities to any other class
of interest in any Issuer to the detriment of the value of or rights accruing to
the Collateral; or



(4)
result in an involuntary lien or encumbrance being placed upon or attaching to
any of the Collateral which lien or encumbrance is not discharged within thirty
(30) days (or such longer period as the Collateral Agent may agree in its sole
discretion); or



(5)
materially and adversely affect the validity, perfection or priority of the
Collateral Agent’s security interest in the Collateral or would otherwise
reasonably be expected to have a Material Adverse Effect;



(ii)
Such Pledgor shall, if not prohibited by this Agreement or applicable law,
comply with all of its obligations under any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding (each a “Pledged Collateral Agreement”, and
collectively, the “Pledged Collateral Agreements”) related to the Collateral to
which it is a party and shall, if not prohibited by this Agreement or applicable
law, enforce all of its rights thereunder; and



(iii)
Such Pledgor shall not itself or on behalf of any Issuer or the Borrower take
any action or refrain from taking any action which would cause or result in a
violation of any provisions of the Loan Agreements.



5.
Payments on Account of Collateral.



(a)
Unless an Event of Default shall have occurred and be continuing, each Pledgor
shall be permitted to receive all Distributions paid in respect of its
Collateral to the extent permitted under the Loan Agreements. Upon the
occurrence and during the continuance of any Event of Default (unless the
applicable Secured Parties have waived such Event of Default under each Loan
Agreement), subject to terms of the Loan Agreements, (i) all Distributions due
on account of the Collateral, whether or not such payments are ordinary and
regular cash distributions, shall be paid to Collateral Agent or, at Collateral
Agent’s option, to Collateral Agent’s nominee, and (ii) all Distributions
received by any Pledgor consisting of cash, checks, and other near-cash items
shall be held by such Pledgor in trust for the Collateral Agent, segregated from
other funds of such Pledgor, and shall, forthwith upon receipt by such Pledgor,
be turned over to the Collateral Agent in the exact form received by such
Pledgor (duly indorsed by such Pledgor to the Collateral Agent, if required).



(b)
Each Pledgor hereby authorizes and instructs each Issuer that is the issuer of
any Pledged Interests pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (A) states
that an Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor, and such Pledgor agrees that each Issuer shall
be fully protected in so complying, and (ii) upon the occurrence and





--------------------------------------------------------------------------------




during the continuance of an Event of Default, pay any dividends or other
payments with respect to the Collateral directly to the Collateral Agent.


6.
Voting Rights.



(a)
Except during the continuance of an Event of Default, each Pledgor may exercise
all Voting Rights subject to the terms of this Agreement. Upon the occurrence
and during the continuance of an Event of Default, all rights of each Pledgor to
exercise such Voting Rights shall cease and the Collateral Agent shall have the
right to exercise, in person or by its nominees or proxies, all such Voting
Rights assigned to it hereunder and the Collateral Agent shall exercise such
Voting Rights in such manner as the Collateral Agent in its sole discretion
shall deem to be in the best interests of the Secured Parties (subject to the
terms of this Agreement and the other Loan Agreements and also provided that the
Collateral Agent shall be liable for its gross negligence, bad faith and willful
misconduct). Upon the occurrence and during the continuance of an Event of
Default, each Pledgor shall effect the directions of the Collateral Agent in
connection with any such exercise in accordance with this Agreement.



(b)
In connection with the Collateral Agent’s exercise of the Voting Rights, the
Pledgors shall cause each Issuer to rely on a notice from the Collateral Agent
stating that an Event of Default has occurred and is continuing under any Loan
Agreement, in which event no further direction from any Pledgor shall be
required to effect the assignment of Voting Rights hereunder from such Pledgor
to the Collateral Agent, and such Issuer shall immediately permit the Collateral
Agent to exercise all of the Voting Rights in respect of the business and
affairs of such Issuer. If the applicable Event of Default is no longer
continuing, such Pledgor shall again automatically have all of the rights to
exercise the Voting Rights and the Collateral Agent promptly shall so notify
such Pledgor and the applicable Issuer in writing in confirmation thereof.



(c)
Solely with respect to any action, decision, determination or election by any
Issuer, Pledgor, or any of their respective partners or members that any of
their membership interests or other equity interests constituting Collateral, as
applicable, be, or cease to be, a “security” as defined in and governed by
Article 8 of the UCC, and all other matters related to any such action,
decision, determination or election (collectively, the “Article 8 Matters”),
each Pledgor hereby irrevocably grants and appoints the Collateral Agent, so
long as any Event of Default exists, as such Pledgor’s true and lawful proxy,
for and in such Pledgor’s name, place and stead to vote the Pledged Interests,
whether directly or indirectly, beneficially or of record, now owned or
hereafter acquired, with respect to such Article 8 Matters. The proxy granted
and appointed in this Section 6(c) shall include the right to sign such
Pledgor’s name (as a member or other applicable equity holder) to any consent,
certificate or other document relating to an Article 8 Matter and the Pledged
Interests that applicable law may permit or require, to cause the Pledged
Interests to be voted in accordance with the preceding sentence. Each Pledgor
hereby represents and warrants that there are no other proxies and powers of
attorney with respect to an Article 8 Matter and the Pledged Interests that such
Pledgor may have granted or appointed that are still in effect. Other than as
required herein for the benefit of the Collateral Agent, each Pledgor will not
give a subsequent proxy or power of attorney or enter into any other voting
agreement with respect to the Pledged Interests with respect to any Article 8
Matter and any attempt to do so with respect to an Article 8 Matter shall be
void and of no effect.





--------------------------------------------------------------------------------




The proxies and powers granted by the each Pledgor pursuant to this Agreement
are coupled with an interest and are given to secure the performance of such
Pledgor’s obligations.


7.
Rights After Event of Default.



(a)
Upon the occurrence and during the continuance of any Event of Default (unless
Collateral Agent has waived such Event of Default by written instrument signed
by a duly authorized officer of the Collateral Agent, the Collateral Agent shall
have all of the rights and remedies of a secured party upon default under the
UCC in addition to which the Collateral Agent may sell or otherwise dispose of
the Collateral and/or enforce and collect the Collateral for application towards
(but not necessarily in complete satisfaction of) the Senior Indebtedness in
accordance with the provisions of the Intercreditor Agreement for further
application pursuant to the Loan Agreement. Without limitation to the foregoing,
upon the occurrence of during the continuance of an Event of Default, (i) the
Collateral Agent shall have the right (A) to endorse, assign or otherwise
transfer to or to register in the name of the Collateral Agent or any of its
nominees or endorse for negotiation any or all of the Collateral, without any
indication that such Collateral is subject to the security interest hereunder,
(B) to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Collateral of each Pledgor and make application thereof in
accordance with the Intercreditor Agreement, (C) to exchange uncertificated
Pledged Interests for certificated Pledged Interests and to exchange
certificated Pledged Interests for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer that is the issuer of such
Pledged Interests), and (D) if requested by the Collateral Agent, to be (or have
its nominee or assignee be) admitted by each Issuer as a member or limited
partner of such limited liability company or partnership, and (ii) each Pledgor
shall, if requested by the Collateral Agent, promptly execute and deliver (or
cause to be executed and delivered) to the Collateral Agent all such proxies,
dividend payment orders and other instruments as the Collateral Agent may from
time to time reasonably request (including stock powers registering any Pledged
Interests in the name of the Collateral Agent or its nominee), and the
Collateral Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to any Pledged Interests at any meeting of
shareholders of the relevant issuer or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to any Pledged Interests as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of any Pledged Interests upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by a Pledgor
or the Collateral Agent of any right, privilege or option pertaining to such
Pledged Interests, and in connection therewith, the right to deposit and deliver
any and all of such Collateral with any committee, depositary, transfer
Collateral Agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to the Pledgor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.



(b)
[intentionally omitted]





--------------------------------------------------------------------------------






(c)
Unless any Collateral threatens to decline speedily in value, or is of a type
customarily sold on a recognized market (in which event Collateral Agent shall
give Pledgors such notice as may be practicable under the circumstances),
Collateral Agent shall give Pledgors at least the greater of the minimum notice
required by law, or ten (10) days, prior written notice of the date, time and
place of any public sale thereof, or of the time after which any private sale or
any other intended disposition is to be made.



(d)
Each Pledgor and the Collateral Agent acknowledges that, notwithstanding
anything contained herein to the contrary, any exercise by Collateral Agent of
Collateral Agent’s and any Secured Party’s rights upon the occurrence and during
the continuance of an Event of Default will be subject to compliance by
Collateral Agent and Secured Parties with the applicable statutes, regulations,
ordinances, directives and orders of any federal, state, municipal or other
governmental authority. Collateral Agent in its sole discretion at any such sale
or in connection with any such disposition may restrict the prospective bidders
or purchasers as to their number, nature of business, investment intention, or
otherwise, including, without limitation a requirement that the persons making
such purchases represent and agree to the satisfaction of Collateral Agent that
they are purchasing the Collateral, or some portion thereof, for their own
account, for investment and not with a view towards the distribution or a sale
thereof, or that they otherwise fall within some lawful exemption from
registration under applicable laws.



(e)
The proceeds of any collection or of any sale or disposition of any Collateral,
or any portion thereof, held pursuant to this Agreement shall be applied in
accordance with the Intercreditor Agreement. Borrower and any Pledgor that is a
guarantor of or otherwise liable for any Senior Indebtedness shall remain liable
to Collateral Agent and the Secured Parties for any deficiency remaining
following such application.



(f)
The Collateral Agent may buy or otherwise acquire any part or all of the
Collateral at any public sale or other disposition and if any part or all of the
Collateral is of a type customarily sold or otherwise disposed of in a
recognized market or is of the type which is the subject of widely-distributed
standard price quotations, the Collateral Agent may buy or otherwise acquire at
private sale or other disposition and may make payments thereof by any means.
The Collateral Agent shall apply the cash proceeds actually received from any
sale or other disposition in accordance with the Intercreditor Agreement. Only
after such applications, and after payment by the Collateral Agent of any amount
required by §9-608(a)(1)(C) or §9-615(a)(3) of the UCC, need the Collateral
Agent account to the applicable Pledgor for any surplus.



(g)
Each Pledgor and the Collateral Agent recognizes that the Collateral Agent may
be unable to effect a public sale or other disposition of the Pledged Interests
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”), federal banking laws, and other applicable Laws,
but may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers. Each Pledgor agrees that any such private sales
may be at prices and other terms less favorable to the seller than if sold at
public sales and that such private sales shall not by reason thereof be deemed
not to have been made in a commercially reasonable manner. The Collateral Agent
shall be under no obligation to delay a sale of any of the Pledged Interests for
the period of time necessary to permit the Issuer of such securities to register
such securities for public sale under the





--------------------------------------------------------------------------------




Securities Act, or such other federal banking or other applicable Laws, even if
the applicable Issuer would agree to do so. Subject to the foregoing, the
Collateral Agent agrees that any sale of the Pledged Interests shall be made in
a commercially reasonable manner and in accordance with applicable securities
laws, and each Pledgor agrees to use its best efforts to cause the Issuers of
the Pledged Interests contemplated to be sold, to execute and deliver, and cause
the directors and officers of such Issuer to execute and deliver, all at such
Pledgor’s expense, all such instruments and documents, and to do or cause to be
done all such other acts and things as may be necessary or, in the reasonable
opinion of the Collateral Agent, advisable to exempt such Pledged Interests from
registration under the provisions of the Securities Act, and to make all
amendments to such instruments and documents which, in the opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Pledgor further
agrees to use its best efforts to cause such Issuer or Issuers to comply with
the provisions of the securities or “Blue Sky” laws of any jurisdiction which
the Collateral Agent shall designate and, if required, to cause such Issuer or
Issuers to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of §11(a) of the Securities Act. In no event shall any Issuer be obligated to
register any securities under the Securities Act or under any other federal or
state securities laws.


(h)
Each Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make any sales of any portion or all of
the Pledged Interests pursuant to this Section 7 valid and binding and in
compliance with any and all applicable Laws (including, without limitation, the
Securities Act, the Securities Exchange Act of 1934, as amended, the rules and
regulations of the Securities and Exchange Commission applicable thereto and all
applicable state securities or “Blue Sky” laws), regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Pledgor’s expense. Each Pledgor further
agrees that a breach of any of the covenants contained in this Section 7 will
cause irreparable injury to the Collateral Agent and the Secured Parties, that
the Collateral Agent and the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, agrees that each and every
covenant contained in this Section 7 shall be specifically enforceable against
such Pledgor by the Collateral Agent and each Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants.



8.
Actions By Collateral Agent. Each Pledgor hereby designates Collateral Agent, or
any attorney, agent or other Person designated by Collateral Agent, so long as
any Event Default exists, as the attorney-in-fact of such Pledgor to (a) endorse
in favor of Collateral Agent any of the Collateral; (b) cause the transfer of
any of the Collateral in such name as Collateral Agent may from time to time
determine; (c) renew, extend or roll over any Collateral; and (d) make, demand
and initiate actions to enforce any of the Collateral or rights therein.
Collateral Agent may take such action with respect to the Collateral as
Collateral Agent may reasonably determine to be necessary to protect and
preserve its interest in the Collateral. Collateral Agent shall also have and
may exercise at any time all rights, remedies, powers, privileges and
discretions of each Pledgor with respect to and under the Collateral; provided,
however, Collateral Agent shall have no right to exercise any Voting Rights or
to foreclose or otherwise realize on any Collateral in each case except in
accordance with the provisions of this Agreement. Except as otherwise provided
in this





--------------------------------------------------------------------------------




Agreement, including as otherwise provided in the preceding sentence, all of the
rights, remedies, powers, privileges and discretions included in this Section 8
may be exercised by Collateral Agent whether or not any of the Senior
Indebtedness is then due and whether or not an Event of Default has occurred.
The within designation and grant of power of attorney is coupled with an
interest, is irrevocable until this Agreement is terminated by a written
instrument executed by a duly authorized officer of Collateral Agent. The power
of attorney shall not be affected by subsequent disability or incapacity of any
Pledgor. Collateral Agent and Secured Parties shall not be liable for any act or
omission to act pursuant to this Section 8, except for any act or omission to
act which is in actual bad faith, willful misconduct or constituting the gross
negligence of such party.


9.
Rights and Remedies. The rights, remedies, powers, privileges and discretions of
Collateral Agent and the Secured Parties hereunder (hereinafter, the “Rights and
Remedies”) shall be cumulative and not exclusive of any rights, remedies,
powers, privileges or discretions which it or they may otherwise have. No delay
or omission by Collateral Agent or any other Secured Party in exercising or
enforcing any of its rights and remedies shall operate as, or constitute, a
waiver thereof. No waiver by Collateral Agent or any Secured Party of any
Default or any Event of Default or of any default under any other agreement
shall operate as a waiver of any other default hereunder or under any other of
the Loan Agreements. No exercise of any of the Rights and Remedies and no other
agreement or transaction of whatever nature entered into between Collateral
Agent, any Secured Party and Pledgor at any time shall preclude any other
exercise of the Rights and Remedies. No waiver by Collateral Agent or any other
Secured Party of any of the Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion nor shall it be deemed a continuing
waiver. All of the Rights and Remedies and all of Collateral Agent’s and each
other Secured Party’s rights, remedies, powers, privileges and discretions under
any other agreement or transaction are cumulative and not alternative or
exclusive and may be exercised by Collateral Agent and the other applicable
Secured Party(ies) at such time or times in such order of preference as
Collateral Agent or such other Secured Party(ies) in its or their sole and
absolute discretion may determine. All Rights and Remedies, insofar as the
enforcement of this Agreement is concerned, may be exercised only by the
Collateral Agent, and not by any Secured Party.



10.
Pledgor’s Consent and Waivers.



(a)
Each Pledgor agrees that Collateral Agent may enforce its rights as against such
Pledgor, the Collateral, or as against any other party liable for the Senior
Indebtedness, or as against any other collateral given for any of the Senior
Indebtedness, in any order or in such combination as Collateral Agent may in its
sole discretion determine, and each Pledgor hereby expressly waives all
suretyship defenses and defenses in the nature thereof, agrees to the release or
substitution of any collateral hereunder or otherwise, and consents to each and
all of the terms, provisions and conditions of the other Loan Agreements. Each
Pledgor further: (a) waives presentment, demand, notice and protest with respect
to the Senior Indebtedness and the Collateral; (b) waives any delay on the part
of Collateral Agent or any other Secured Party; (c) assents to any indulgence or
waiver which Collateral Agent or any other Secured Party may grant or give any
other Person liable or obliged to Collateral Agent or any other Secured Party
for or on account of the Senior Indebtedness; (d) authorizes Collateral Agent
and each other Secured Party to alter the obligations of any other person liable
or obligated to Collateral Agent or such Secured Party for or on account of the
Senior Indebtedness without notice to or further consent from such Pledgor; (e)
agrees that no release of any property securing the Senior Indebtedness shall
affect the





--------------------------------------------------------------------------------




rights of Collateral Agent or any other Secured Party with respect to the
Collateral hereunder which is not so released; and (f) to the fullest extent
that it is not unlawful to do so, waives the right to notice and/or hearing, if
it might otherwise be entitled thereto, prior to exercise of the Rights and
Remedies upon and during the continuance of an Event of Default.


(b)
All rights of the Collateral Agent and the other Secured Parties hereunder, the
grant of a security interest in the Collateral and all obligations of each
Pledgor hereunder, shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Loan Agreements or any other agreement
or instrument relating to any Loan Agreement, (b) any change in time, manner or
place of payment of, or in any other term of, all or any of the Senior
Indebtedness, or any other amendment or waiver of or any consent to any
departure from the Note or any other agreement or instrument, (c) any exchange,
release or non-perfection of any other collateral, or any release or amendment
or waiver of or consent to or departure from any guarantee, for all or any of
the Senior Indebtedness, or (d) any other circumstance which might otherwise
constitute a defense available to (other than the defense of indefeasible
payment), or a discharge of, any Pledgor in respect of the Senior Indebtedness
or in respect of this Agreement.



(c)
So long as this Agreement is in effect, each Pledgor irrevocably waives any and
all of its rights under those provisions of the operating or partnership
agreements of each applicable Issuer that (a) prohibit, restrict, condition or
otherwise affect the grant hereunder of any lien on any of the Collateral or any
enforcement action which may be taken in respect of any such lien or (b)
otherwise conflict with the terms of this Agreement. To the extent that this
provision is inconsistent with the terms of the operating or partnership
agreement of any such Issuer, such operating or partnership agreement shall be
deemed to be amended or waived so as to be consistent with the terms of this
Section 10. Each Pledgor of any Pledged Interests of an Issuer that is a limited
liability company or a partnership hereby irrevocably consents to the Collateral
Agent or its nominee becoming a member of such limited liability company or a
partner of such partnership (including any management rights appurtenant
thereto) upon an exercise of remedies pursuant to Section 7 hereof.



11.
Collateral Agent May Assign. Each Pledgor agrees that upon any transfer of the
entirety of the Collateral Agent's rights under this Agreement, Collateral Agent
may deliver to the transferee of such rights the Collateral, who shall thereupon
become vested with all powers and rights given to Collateral Agent in respect
thereto, and Collateral Agent shall be thereafter forever relieved and fully
discharged from any liability or responsibility in connection therewith.



12.
Limits on Collateral Agent’s Duties. Collateral Agent shall have no duty as to
the collection or protection of the Collateral, or any portion thereof, or any
income or distribution thereon, beyond the safe custody of such of the
Collateral as may come into the actual possession of Collateral Agent, and
Collateral Agent shall have no duty as to the preservation of rights against
prior parties or any other rights pertaining thereto.



13.
WAIVER OF JURY TRIAL. EACH PLEDGOR, COLLATERAL AGENT AND THE SECURED PARTIES
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE





--------------------------------------------------------------------------------




TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, COLLATERAL
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


14.
Financing Statements; Other Documents. This Agreement constitutes an
authenticated record, and each Pledgor hereby authorizes the Collateral Agent to
file one or more UCC-1 financing statements, continuation statements and/or
other documents with respect to the Collateral, without the signature of any
Pledgor, and in such filing offices as the Collateral Agent shall deem
reasonably appropriate. Each Pledgor agrees to deliver any other document or
instrument, which the Collateral Agent may reasonably request in connection with
the administration and enforcement of this Agreement or with respect to the
Collateral for the purposes of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted.



15.
Termination; Release. Upon the payment in full of the Senior Indebtedness (other
than unasserted contingent indemnity or similar unasserted contingent
obligations) or upon any disposition of any of the Collateral permitted by the
Loan Agreements, the liens and security interests created in the Collateral
granted to the Collateral Agent as provided for herein shall be automatically
released without any further notice or other formality. However, such release by
the Collateral Agent shall not be deemed to terminate or release each Pledgor
from any obligation or liability under this Agreement, which specifically by its
terms survives the payment in full of the Senior Indebtedness. Upon any release
of the security provided for herein, the Collateral Agent shall, upon request
and at the Pledgors’ sole cost and expense, execute and deliver any
documentation and take any such other requested action in order to demonstrate
or evidence such release.



16.
Miscellaneous.



(a)
Collateral Agent’s and Secured Parties’ Rights and Remedies may be exercised
without resort to or regard to any other source of satisfaction of the Senior
Indebtedness.



(b)
All of the agreements, obligations, undertakings, representations and warranties
herein made by the Pledgors shall inure to the benefit of Collateral Agent and
Secured Parties and their respective successors and assigns and shall bind each
Pledgor and its successors and assigns; provided that no Pledgor shall have any
right to (a) assign this Agreement or any interest herein, or (b) assign any
interest in the Collateral or any part thereof, or otherwise pledge, encumber or
grant any option with respect to the Collateral or any part thereof, or any cash
or property held by each Pledgor as Collateral under this Agreement as expressly
permitted under the Loan Agreements or hereunder.



(c)
Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be
delivered in accordance with the provisions of §12.1 of the Credit Agreement.



(d)
This Agreement and all other Loan Agreements executed in connection herewith
incorporate all discussions and negotiations between Pledgors and Collateral
Agent





--------------------------------------------------------------------------------




concerning the matters included herein and in such other Loan Agreements. No
such discussions or negotiations shall limit, modify or otherwise affect the
provisions hereof. No modification, amendment or waiver of any provisions of
this Agreement or of any provision of any other agreement between the Pledgors
and Collateral Agent shall be effective unless executed in writing by the party
to be charged with such modification, amendment and waiver and, if such party be
Collateral Agent, then by a duly authorized officer thereof. This Agreement
shall be construed as a separate agreement with respect to each Pledgor and may
be amended, modified, supplemented, waived or released with respect to any
Pledgor without the approval of any other Pledgor and without affecting the
obligations of any other Pledgor hereunder.


(e)
This Agreement and all other documents in Collateral Agent’s possession which
relate to the Senior Indebtedness may be reproduced by Collateral Agent by any
photographic, photostatic microfilm, microcard, miniature photographic,
xerographic or similar process and, with the exception of instruments
constituting the Collateral, Collateral Agent may destroy the original from
which any document was so reproduced. Any such reproduction shall be admissible
in evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business) and any enlargement,
facsimile or further reproduction shall be likewise admissible in evidence.



(f)
Captions in this Agreement are intended solely for convenience and shall not
have any effect on the meaning or interest of any provisions hereof.



(g)
Each provision hereof shall be enforceable to the fullest extent not prohibited
by applicable law. The invalidity and unenforceability of any provision(s)
hereof shall not impair or affect any other provision(s) hereof which are valid
and enforceable.



(h)
This Agreement may be executed in several counterparts, each of which when
executed and delivered is an original, but all of which together shall
constitute one instrument. In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart which is
executed by the party against whom enforcement of such agreement is sought.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.



(i)
THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN HEREIN, AND ANY DISPUTES ARISING
FROM THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.



(j)
THE PLEDGORS AND THE COLLATERAL AGENT AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE PLEDGORS
AND THE COLLATERAL AGENT FURTHER ACCEPT, GENERALLY AND UNCONDITIONALLY, THE NON
EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT PERMITTED BY





--------------------------------------------------------------------------------




APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN
INCONVENIENT FORUM. THE PLEDGORS AND THE COLLATERAL AGENT FURTHER AGREE THAT
SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON ANY PLEDGOR BY MAIL AT THE
BORROWER’S ADDRESS SPECIFIED IN SECTION 12.1 OF THE CREDIT AGREEMENT OR IN
SECTION 17 OF THE NOTE PURCHASE AGREEMENT, AS APPLICABLE. IN ADDITION TO THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE
COLLATERAL AGENT MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS
WHERE ANY COLLATERAL OR ASSETS OF THE PLEDGORS EXIST AND EACH PLEDGOR CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON SUCH PLEDGOR BY MAIL AT THE BORROWER’S ADDRESS
SPECIFIED IN SECTION 12.1 OF THE CREDIT AGREEMENT OR IN SECTION 17 OF THE NOTE
PURCHASE AGREEMENT, AS APPLICABLE. EACH PLEDGOR EXPRESSLY ACKNOWLEDGES AND
AGREES THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS A MATERIAL INDUCEMENT TO
THE COLLATERAL AGENT ENTERING INTO THIS AGREEMENT.


(k)
The initial Pledgors hereunder shall be each of the signatories hereto, which
are listed on Schedule I attached hereto. From time to time after the date
hereof, additional Subsidiaries of the Borrower may become parties hereto as
additional Pledgors (each an “Additional Pledgor”) by executing a joinder
agreement in the form of Exhibit B attached hereto or any other form as
Collateral Agent may approve (the form attached as Exhibit B hereto or any other
such form approved by Collateral Agent, a “Joinder Agreement”). Upon delivery of
any such Joinder Agreement to Collateral Agent, notice of which is hereby waived
by the Pledgors, each such Additional Pledgor shall be a Pledgor hereunder and
shall be a party hereto as if such Additional Pledgor were an original signatory
hereof and any such Joinder Agreement may amend or supplement Schedule II and/or
Schedule III attached hereto to reflect such Additional Pledgor and any
Collateral owned by it without the consent of any other Pledgor. Each Pledgor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Pledgor hereunder, or by any
election by Collateral Agent not to cause any Subsidiary of Borrower to become
an Additional Pledgor hereunder. This Agreement shall be fully effective as to
any Pledgor that is or becomes a party hereto regardless of whether any other
person becomes or fails to become or ceases to be a Pledgor hereunder.

[Signature Pages Follow.]






--------------------------------------------------------------------------------




This Pledge and Security Agreement has been executed and delivered as an
instrument under seal as of the date first written above.
 
PLEDGORS:
 


[___], a [___], as a Pledgor




By:____________________________
Name:____________________________
Title:____________________________


 
[___], a [___], as a Pledgor




By:____________________________
Name:____________________________
Title:____________________________











--------------------------------------------------------------------------------




COLLATERAL AGENT:
KEYBANK NATIONAL ASSOCIATION, as Collateral Agent


By: ___________________________
Name:
Title:






































































--------------------------------------------------------------------------------




SCHEDULE I


Initial Pledgors




















--------------------------------------------------------------------------------




SCHEDULE II


Pledgors and Issuers


Pledgor
Issuer
Entity Form
Jurisdiction of Organization
Percentage Owned
Certificate Number (if applicable)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




SCHEDULE III
Filings and other Actions


1.
[UCC-1 filings to be filed in the name of each Pledgor with the Secretary of
State of its state of organization describing the Collateral as set forth
herein.]



2.
[Delivery to the Collateral Agent of the certificates, if any, issued to the
Pledgors as set forth in Schedule II hereto and representing 100% of the Equity
Interests in each such Issuer pledged hereunder, together with an undated
instrument of transfer or assignment covering any such certificates duly
executed in blank by the applicable Pledgor.]











--------------------------------------------------------------------------------




EXHIBIT A
ACKNOWLEDGMENT AND CONSENT
The undersigned, each an Issuer as referred to in the Pledge and Security
Agreement (the “Agreement”) of even date herewith between the Collateral Agent
and the owner (the “Pledgor”) of each Issuer (the “Pledgee”), hereby acknowledge
receipt of a copy thereof, consent to the pledge of the interests provided for
therein, have noted the same on the books and records of each said Issuer, and
agree to be bound thereby and to comply with the terms thereof insofar as such
terms are applicable to it. Capitalized terms used herein and not otherwise
defined herein shall have the meaning set forth in the Agreement, or if no
meaning is set forth in the Agreement, such terms shall have the meaning set
forth in the Intercreditor Agreement.
Each Issuer also agrees that until receipt of written notice from the Collateral
Agent that the Agreement has been terminated (which notice the Collateral Agent
agrees to provide, if such is the case, which notice may be provided to the
Borrower on behalf of all Pledgors and Issuers), it shall: (a) upon receipt of
notice from the Collateral Agent that an Event of Default has occurred and is
continuing, pay to the Collateral Agent all amounts then due and thereafter as
they become due to the Pledgor in respect of the Collateral; (b) upon the
receipt of notice from the Collateral Agent that the Collateral Agent (or any
successor or assign of the Collateral Agent) has become a member or limited
partner (as the case may be) as the result of the exercise by the Collateral
Agent of the Collateral Agent’s rights and remedies under the Pledge, admit and
recognize the Collateral Agent (or any such successor and assign of the
Collateral Agent) as a member or limited partner (as provided for in the
organizational documents of each Issuer and after signing a joinder to such
organizational documents reasonably acceptable to the Collateral Agent), with
the full right to exercise all of the rights of a member, general partner or a
limited partner as the case may be; (c) upon receipt of notice from the
Collateral Agent that an Event of Default has occurred and is continuing, to the
extent provided in the Agreement, comply with the instructions of the Collateral
Agent in connection with the exercise of the Collateral Agent’s rights and
remedies as set forth in the Agreement, without any further consent from the
Borrower or any other Person in respect of the Pledged Collateral.
Each Issuer represents and warrants to the Collateral Agent that, as of the date
hereof, (i) the Pledgor listed in Schedule II to the Agreement is the registered
owner of the percentage of such Issuer's Pledged Interests, and possesses the
percentage of the economic, management and voting rights in such Issuer, in each
case as set forth on such Schedule II; (ii) such Issuer has no knowledge of any
Lien or other security interest in the Pledged Interest (other than the
Collateral Agent’s and any Permitted Liens) that has not been terminated on or
prior to the date hereof; and (iii) the registered pledgee of the Pledged
Interests on the books of such Issuer is KeyBank National Association, as
Collateral Agent, and there is no other pledge currently registered on the books
and records of such Issuer with respect to the Pledged Interests.
Executed and delivered within the State of New York as an instrument under seal
as of [_________], 20__.
[Remainder of Page Intentionally Left Blank]










--------------------------------------------------------------------------------




ISSUERS:
[___]
By: [___]


By:     __________________________________
Name:     __________________________________
Title:     __________________________________




[___]


By: [___]


By:     __________________________________
Name:     __________________________________
Title:     __________________________________






--------------------------------------------------------------------------------




EXHIBIT B


FORM OF PLEDGE JOINDER AGREEMENT


[Date, 20__]                    
                                                                                                        
Ladies and Gentlemen:
Reference is made to the Pledge and Security Agreement, dated as of [_______]
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Pledge Agreement”), by and among [______________], a [___________],
[_________], a [__________], and certain of [its][their] Subsidiaries (each a
“Pledgor” and collectively, the “Pledgors”), and KeyBank National Association,
as Collateral Agent (in such capacity, the “Collateral Agent”) for its own
benefit and the benefit of the other Secured Parties. All capitalized terms used
but not defined herein shall have the meanings set forth in the Pledge
Agreement.
This Pledge Joinder Agreement (this “Joinder Agreement”) supplements the Pledge
Agreement and is delivered by the undersigned, [_________] ([the][each, a]
“Additional Pledgor”) and [___________] ([the][each, a] “New Issuer”). As
security for the full and punctual payment and performance of the Senior
Indebtedness, [the][each] Additional Pledgor hereby grants and pledges to
Collateral Agent, for the benefit of the Secured Parties, a continuing lien on,
and security interest in, all of its right, title, and interest in and to the
Equity Interests set forth on Schedule I hereto and all other Collateral
associated with such Pledged Interests, and agrees that Schedule I hereto shall
supplement the existing Schedule II to the Pledge Agreement.
By executing and delivering this Joinder Agreement, [the][each] Additional
Pledgor, as provided in Section 16(k) of the Pledge Agreement, hereby becomes a
party to the Pledge Agreement as a Pledgor thereunder with the same force and
effect as if originally named therein as a Pledgor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Pledgor thereunder.
Effective as of the date of this Joinder Agreement, [the][each] Additional
Pledgor confirms its acceptance of, and consents to, all representations and
warranties, covenants, and other terms and provisions of the Pledge Agreement.
[The][Each] Additional Pledgor hereby represents and warrants that each of the
representations and warranties contained in the Pledge Agreement is true and
correct on and as the date hereof as if made on and as of such date, except to
the extent any such representation or warranty (including any such
representation or warranty contained in the Loan Agreements) was expressly made
as of an earlier date, in which case such representation or warranty was true
and correct as of such earlier date.
By executing and delivering this Joinder Agreement, [the][each] New Issuer also
agrees that until receipt of written notice from the Collateral Agent that the
Pledge Agreement has been terminated, it shall: (a) upon receipt of notice from
the Collateral Agent that an Event of Default has occurred and is continuing,
pay to the Collateral Agent all amounts then due and thereafter as they become
due to the applicable Pledgor with respect to the Collateral; (b) upon the
receipt of notice from the Collateral Agent that the Collateral Agent (or any
successor or assign of the Collateral Agent) has become a member or limited
partner (as the case may be) as the result of the exercise by the Collateral
Agent of the Collateral Agent’s rights and remedies under the Pledge Agreement,
admit and recognize the Collateral Agent (or any such successor and assign of
the Collateral Agent) as a member or limited partner (as provided for the
organizational documents of each Issuer), with the full right to exercise all of
the rights of a member, general partner or a limited partner as the case may be;
(c) upon receipt of notice from the Collateral Agent that an Event of Default as
defined in the Pledge Agreement has occurred and is continuing, to the extent
provided in the Pledge Agreement, comply with the instructions of the Collateral
Agent in connection with the exercise of the Collateral Agent’s rights




--------------------------------------------------------------------------------




and remedies as set forth in the Pledge Agreement, without any further consent
from the Borrower or any other Person in respect of the Pledged Collateral.
[The][Each] New Issuer represents and warrants to the Collateral Agent that, as
of the date hereof, (i) the Pledgor listed in Schedule I to this Joinder
Agreement is the registered owner of the percentage of the such New Issuer's
Pledged Interests, and possesses the percentage of the economic, management and
voting rights in such New Issuer, in each case as set forth on such Schedule I;
(ii) such New Issuer has no knowledge of any Lien or other security interest in
such Pledged Interest (other than the Collateral Agent’s and any Permitted
Liens) that has not been terminated on or prior to the date hereof; and (iii)
the registered pledgee of such Pledged Interests on the books of such New Issuer
is KeyBank National Association, as Collateral Agent, and there is no other
pledge currently registered on the books and records of such New Issuer with
respect to such Pledged Interests.
This Joinder Agreement shall constitute a Loan Agreement.
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.


[Signature Pages Follow]












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Additional Pledgor and the New Issuer have caused this
Joinder Agreement to be executed and delivered by its duly authorized officer as
of the date first above written.


[ADDITIONAL PLEDGOR]:
By:     ____________________________
Name:     ____________________________
Title:     ____________________________
[NEW ISSUER]:
By:     ____________________________
Name:     ____________________________
Title:     ____________________________




3.










--------------------------------------------------------------------------------




AGREED TO AND ACCEPTED:
KEYBANK, NATIONAL ASSOCIATION,
as Collateral Agent
By:     ____________________________
Name:     ____________________________
Title:     ____________________________
[Schedules to be attached]
































--------------------------------------------------------------------------------




SCHEDULE I




Pledgor
Issuer
Entity
Form
Jurisdiction of Organization
Percentage Owned
Certificate Number (if applicable)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT C


FORM OF PLEDGE SUPPLEMENT


This Pledge Supplement (this “Supplement”), dated as of [____], 20__, is
delivered pursuant to Section 4(a)(i) of that certain Pledge and Security
Agreement dated as of ____________________, 20__ (as amended, restated,
supplemented, or otherwise modified from time to time, the “Pledge Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Pledge Agreement), by and among [_________], a
[____________], [___________], a [__________], and certain of [its][their]
Subsidiaries (each a “Pledgor”, and collectively, the “Pledgors”), each with a
business address at [________________________], in favor of KEYBANK, NATIONAL
ASSOCIATION, having an office at 225 Franklin Street, Boston, Massachusetts
02110, in its capacity as Collateral Agent for the Secured Parties, as pledgee,
assignee and secured party (in such capacities and together with any successors
in such capacities, the “Collateral Agent”). [The][Each] undersigned Pledgor
hereby agrees that this Pledge Supplement may be attached to the Pledge
Agreement and that the Equity Interests listed on this Supplement shall be
deemed to be and shall become Pledged Interests under the Pledge Agreement and
part of the Collateral and shall secure all Senior Indebtedness.


By executing and delivering this Joinder, [the][each of the] undersigned
[___________] ([the][each, a] “New Issuer”) agrees that until receipt of written
notice from the Collateral Agent that the Pledge Agreement has been terminated,
it shall: (a) upon receipt of notice from the Collateral Agent that an Event of
Default as defined in the Pledge Agreement has occurred and is continuing, pay
to the Collateral Agent all amounts then due and thereafter as they become due
to the applicable Pledgor; (b) upon the receipt of notice from the Collateral
Agent that the Collateral Agent (or any successor or assign of the Collateral
Agent) has become a member or limited partner (as the case may be) as the result
of the exercise by the Collateral Agent of the Collateral Agent’s rights and
remedies under the Pledge Agreement, admit and recognize the Collateral Agent
(or any such successor and assign of the Collateral Agent) as a member or
limited partner (as provided for the organizational documents of each Issuer),
with the full right to exercise all of the rights of a member, general partner
or a limited partner as the case may be; (c) upon receipt of notice from the
Collateral Agent that an Event of Default as defined in the Pledge Agreement has
occurred, to the extent provided in the Pledge Agreement, comply with the
instructions of the Collateral Agent in connection with the exercise of the
Collateral Agent’s rights and remedies as set forth in the Pledge Agreement,
without any further consent from the Borrower or any other Person in respect of
the Pledged Collateral.
[The][Each] New Issuer represents and warrants to the Collateral Agent that, as
of the date hereof, (i) the Pledgor listed in Schedule I to this Supplement is
the registered owner of the percentage of the limited liability company
interests or partnership interests of, and possesses the percentage of the
economic, management and voting rights in, such New Issuer set forth on such
Schedule I; (ii) such New Issuer has no knowledge of any Lien or other security
interest in such Pledged Interest (other than the Collateral Agent’s) that has
not been terminated on or prior to the date hereof; and (iii) the registered
pledgee of such Pledged Interests on the books of such New Issuer is KeyBank
National Association, as Collateral Agent, and there is no other pledge
currently registered on the books and records of such New Issuer with respect to
such Pledged Interests.
[_________], as Pledgor


By:     ___________
Name:    _______________
Title:    ___________




--------------------------------------------------------------------------------




[_________], as New Issuer
By:     ___________
Name:    _______________
Title:    ___________


AGREED TO AND ACCEPTED:
KEYBANK, NATIONAL ASSOCIATION,
as Collateral Agent


By:    ______________________    
Name:
Title:






--------------------------------------------------------------------------------




SCHEDULE I
PLEDGED INTERESTS
Pledgor
Issuer
Corporate Form
Jurisdiction of Organization
Percentage Owned
Certificate Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



















  










--------------------------------------------------------------------------------




INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
This Intercreditor and Collateral Agency Agreement (this “Agreement”), dated as
of this _____ day of _________ 20__, is by and among the Bank Agent, the
Collateral Agent, the Noteholders listed on Exhibit A attached hereto (the
“Initial Noteholders”), and each of the other Noteholders and Persons that
become parties hereto pursuant to Section 20 hereof. All terms used herein which
are defined in Section 1 hereof or in the text of any other Section hereof shall
have the meanings given therein.
WITNESSETH:
WHEREAS, pursuant to the Credit Agreement the Banks have heretofore made and the
Banks may from time to time hereafter make Term Loans and Revolving Loans to the
Borrower and issue Letters of Credit for the account of the Borrower; and
WHEREAS, pursuant to the Note Agreement the Initial Noteholders currently hold
on the date hereof certain Senior Notes of the Borrower; and
WHEREAS, pursuant to the Guaranty Agreements the Guarantors are concurrently
herewith guaranteeing or have guaranteed the Senior Indebtedness; and
WHEREAS, pursuant to the Collateral Documents the Pledgors are concurrently
herewith granting to the Collateral Agent liens upon and security interests in
the Collateral to secure the Senior Indebtedness; and
WHEREAS, the Initial Noteholders and the Bank Agent desire to appoint KeyBank
National Association as their agent with respect to Collateral and the
Collateral Documents; and
WHEREAS, the Initial Noteholders, the Bank Agent and the Collateral Agent desire
to agree upon the priorities for the application of any proceeds from the
Collateral and the Guaranty Agreements and to agree upon various other matters
with respect to their respective agreements with the Loan Parties and their
rights thereunder.
NOW, THEREFORE, for the above reasons, in consideration of the mutual covenants
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.    Definitions.
For the purposes of this Agreement, the following terms shall have the meanings
specified with respect thereto below. Any plural term that is used herein in the
singular shall be taken to mean each entity or item of the defined class and any
singular term that is used herein in the plural shall be taken to mean all of
the entities or items of the defined class, collectively.
“Additional Bank Obligations” shall mean any indebtedness, liabilities and other
obligations of any Loan Party owed to the Bank Agent or the Banks at any time
arising under, by virtue of or pursuant to the Credit Agreement in connection
with any exercise of the “Increase Option” as defined in the Credit Agreement,
including any amendments, modifications, agreements or instruments that act to
increase the amount of credit available as a result of any such exercise.




--------------------------------------------------------------------------------




“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such first Person. A Person shall be deemed to control a
corporation or other entity if such Person possesses, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such corporation or other entity, whether through the ownership of voting
securities, by contract or otherwise.
“Bankruptcy Proceeding” shall mean any proceeding under any bankruptcy,
reorganization, compromise, arrangement, insolvency, receivership, readjustment
of debt, dissolution or liquidation or similar law or for the appointment of a
receiver.
“Banks” shall mean KeyBank National Association, JPMorgan Chase Bank, N.A.,
Royal Bank of Canada, Bank of America, N.A., Citibank, N.A., Barclays Bank PLC,
UMB Bank, N.A., Bank of the West, a California Banking Corporation, Mega
International Commercial Bank, Co., Ltd, Silicon Valley Branch, Bank of Blue
Valley, Bank of Taiwan, Los Angeles Branch, BOKF N.A., Hua Nan Commercial Bank,
Los Angeles Branch, Stifel Bank & Trust, U.S. Bank National Association, First
Commercial Bank, Ltd., a Republic of China Bank acting through its Los Angeles
Branch, Citizens Bank, National Association, SunTrust Bank, E. Sun Commercial
Bank Limited, Los Angeles Branch and Raymond James Bank, N.A., and their
respective successors and assigns, including any Person subsequently becoming a
party to the Credit Agreement as a “Lender” thereunder.
“Bank Agent” shall mean KeyBank National Association, in its capacity as the
agent for the Banks under the Credit Agreement, and its successors and assigns
in that capacity.
“Borrower” shall mean EPR Properties, a Maryland real estate investment trust.
“Collateral” shall mean all property and assets, and interests in property and
assets, upon or in which any Loan Party has granted a lien or security interest
to the Collateral Agent to secure the Senior Indebtedness, all balances held by
the Collateral Agent, the Bank Agent or any Senior Lender for the account of any
Loan Party and any other property held or owing by the Collateral Agent, the
Bank Agent or any Senior Lender to or for the credit or for the account of any
Loan Party with respect to which the Collateral Agent, the Bank Agent or any
Senior Lender has rights to setoff or appropriate or a common law lien.
“Collateral Agent” shall mean KeyBank National Association, in its capacity as
agent for the Banks, the Bank Agent and the Noteholders pursuant to this
Agreement, together with any successor or replacement agent which may be
appointed pursuant to this Agreement.
“Collateral Agent Expenses” shall mean, without limitation, all costs and
expenses incurred by the Collateral Agent in connection with the performance of
its duties under this Agreement or any Collateral Document, including the
realization upon or protection of the Collateral or enforcing or defending any
lien upon or security interest in the Collateral or any other action taken in
accordance with the provisions of this Agreement or any Collateral Document,
expenses incurred for legal counsel in connection with the foregoing, and any
other costs, expenses or liabilities incurred by the Collateral Agent for which
the Collateral Agent is entitled to be reimbursed or indemnified by a Loan Party
pursuant to this Agreement or any Collateral Document or a Guaranty Agreement or
by the Senior Lenders pursuant to this Agreement.
“Collateral Agent Obligations” shall mean all obligations of any Loan Party to
pay, reimburse or indemnify the Collateral Agent for any Collateral Agent
Expenses.
“Collateral Documents” shall mean the Pledge Agreements and each other
agreement, document or instrument in effect on the date hereof or executed by
any Loan Party in accordance with the




--------------------------------------------------------------------------------




terms of the Credit Agreement or the Note Agreement after the date hereof under
which such Loan Party has granted a lien upon or security interest in any
property or assets to the Collateral Agent to secure all or any part of the
Senior Indebtedness, all financing statements, certificates, documents and
instruments relating thereto or executed or provided in connection therewith,
each as amended, restated, supplemented or otherwise modified from time to time.
“Commitments” of any Bank shall mean the “Commitment” of such Bank as defined in
the Credit Agreement.
“Credit Agreement” shall mean the Second Amended, Restated and Consolidated
Credit Agreement, dated as of September 27, 2017, among the Borrower, the Banks,
and the Bank Agent, as amended by that certain Amendment No. 1 to Second
Amended, Restated and Consolidated Credit Agreement dated as of June __, 2020
and as it may be further amended, restated, supplemented or otherwise modified
from time to time.
“De Minimis Threshold” shall mean, at any time, an aggregate outstanding
principal amount of Senior Indebtedness (including, unless an Event of Default
has occurred and is continuing, any undrawn Commitments) less than 10% of the
aggregate outstanding principal amount of Senior Indebtedness at such time.
“Enforcement” shall mean the occurrence of any of the following: (a) the Bank
Agent or any Senior Lender makes demand for payment prior to the scheduled
payment date, if any, of or accelerate the time for payment of any Revolving
Loan, any Revolving Note, any Term Loan or any Term Note or any Senior Note, or
calls for funding of any risk participation in or collateral for any Letter of
Credit prior to being presented with a draft drawn thereunder (or, in the event
the draft is a time draft, prior to its due date), (b) any Bank terminates its
commitment to make Revolving Loans, make Term Loans or issue or participate in
Letters of Credit pursuant to the Credit Agreement (but not including the
expiration of such commitment on the relevant Termination Date), (c) the Bank
Agent or any Senior Lender commences the judicial enforcement of any rights or
remedies under or with respect to the Credit Agreement, any Revolving Note, any
Term Note, the Note Agreement, any Senior Note, any Senior Indebtedness or any
Guaranty Agreement, or sets off against, freezes or otherwise appropriates any
balances held by it for the account of any Loan Party or any other property at
any time held or owing by it to or for the credit or for the account of any Loan
Party, (d) the Collateral Agent commences the judicial enforcement of any rights
or remedies under any Collateral Document (other than an action solely for the
purpose of establishing or defending the lien or security interest intended to
be created by any Collateral Document upon or in any Collateral as against or
from claims of third parties on or in such Collateral), or sets off against,
freezes or otherwise appropriates any balances held by it for the account of any
Loan Party or any other property at any time held or owing by it to or for the
credit or for the account of any Loan Party or otherwise takes any action
(whether judicial or non-judicial) to realize upon the Collateral, or (e) the
commencement by, against or with respect to any Loan Party of any Bankruptcy
Proceeding for such Loan Party or its assets.
“Event of Default” shall mean an “Event of Default,” as defined in the Credit
Agreement, or an “Event of Default,” as defined in the Note Agreement.
“Excess Leverage Fee” shall mean the “Excess Leverage Fee” as defined in the
Note Agreement.
“Guarantors” shall mean each subsidiary of the Borrower that has executed or
joined a Guaranty Agreement in accordance with the provisions of Section 9.9(a)
of the Note Agreement and/or Section 7.15(b) of the Credit Agreement.




--------------------------------------------------------------------------------




“Guaranty Agreements” shall mean each Guaranty Agreement made or joined to by a
subsidiary of the Borrower in favor of the Noteholders or the Banks in
accordance with the provisions of Section 9.9(a) of the Note Agreement and/or
Section 7.15(b) of the Credit Agreement, each as amended, restated, supplemented
or otherwise modified from time to time.
“Indemnitee” shall have the meaning given in Section 2(j) hereof.
“Insolvent Entity” shall mean any entity that has (a) become or is insolvent or
has a parent company that has become or is insolvent or (b) become the subject
of a Bankruptcy Proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a Bankruptcy
Proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
“Letters of Credit” shall mean the letters of credit issued under Section 2.2 of
the Credit Agreement.
“Letter of Credit Collateral Obligations” shall mean all of the obligations of
the Borrower under Sections 2.2(b) and 2.11 of the Credit Agreement to deposit
cash with the Collateral Agent with respect to Outstanding Letters of Credit
Exposure.
“Loan Parties” shall mean the Borrower, the Guarantors and the Pledgors.
“Loan and Reimbursement Obligations” shall mean the aggregate outstanding
principal amount of the Revolving Notes, the aggregate outstanding principal
amount of the Term Notes and the aggregate accrued and unpaid reimbursement
obligations due the Banks with respect to Letters of Credit, and, without
duplication, the aggregate outstanding principal amount of any Additional Bank
Obligations.
“Make-Whole Amount” shall mean the “Make-Whole Amount,” as defined in the Note
Agreement.
“Note Agreement” shall mean the Note Purchase Agreement dated as of August 1,
2016 originally between the Borrower and the purchasers listed on Schedule A
thereto, as amended by that certain First Amendment dated as of September 27,
2017 and that certain Second Amendment dated as of June __, 2020, and as may be
further amended, restated, supplemented or otherwise modified from time to time.
“Noteholders” shall mean the holders of the Senior Notes from time to time.
“Outstanding Letters of Credit Exposure” at any time shall mean the undrawn face
amount of all outstanding Letters of Credit and the aggregate accrued and unpaid
reimbursement obligations under Letters of Credit at such time.
“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.
“Pledge Agreements” shall mean each Pledge Agreement made or joined to by a
subsidiary of the Borrower in favor of the Collateral Agent in accordance with
Section 9.11 of the Note Agreement and/or Section 7.16 of the Credit Agreement,
each as amended, restated, supplemented or otherwise modified from time to time.




--------------------------------------------------------------------------------




“Pledgor” shall mean each subsidiary of the Borrower that has executed or joined
a Pledge Agreement in accordance with the provisions of Section 9.11 of the Note
Agreement and Section 7.16 of the Credit Agreement.
“Pro Rata Expenses Share” with respect to any Senior Lender shall mean (a) at
any time before the time the commitments of the Banks to make Revolving Loans
and Term Loans under the Credit Agreement have been terminated, the ratio of (i)
the amount of such Senior Lender’s “Commitment” (as defined in the Credit
Agreement) at such time, if such Senior Lender is a Bank, or the aggregate
outstanding principal amount of the Senior Notes held by such Senior Lender at
such time, if such Senior Lender is a Noteholder, to (ii) the total of the
Commitments (as defined in the Credit Agreement) and the aggregate outstanding
principal amount of all of the Senior Notes at such time, or (b) at any time on
and after the time the commitments of the Banks to make Revolving Loans and Term
Loans under the Credit Agreement have been terminated, the ratio of (i)
aggregate amount of the Senior Indebtedness owed to such Senior Lender at such
time, to (ii) the total amount of all outstanding Senior Indebtedness at such
time.
“Required Holders” shall mean the “Required Holders,” as defined in the Note
Agreement.
“Required Lenders” shall mean the “Required Lenders,” as defined in the Credit
Agreement.
“Required Senior Lenders” at any time shall mean both (a) the Required Lenders,
and (b) the Required Holders; provided, however, if at any date of determination
the aggregate outstanding principal amount of Senior Indebtedness held by the
Banks or the Noteholders is less than the De Minimis Threshold, then the
Required Senior Lenders shall be determined without giving effect to the class
of Senior Lenders holding Senior Indebtedness of less than the De Minimis
Threshold.
“Revolving Loan” shall mean a “Revolving Credit Loan,” as defined in the Credit
Agreement.
“Revolving Note” shall mean a “Revolving Credit Note,” as defined in the Credit
Agreement.
“Senior Indebtedness” shall mean the Collateral Agent Obligations, the Loan and
Reimbursement Obligations, the Letter of Credit Collateral Obligations, the
aggregate outstanding principal amount of the Senior Notes, and all of the other
present or future indebtedness, liabilities and obligations of any Loan Party
now or hereafter owed to any or all of the Collateral Agent, the Bank Agent, the
Banks or the Noteholders, evidenced by or arising under, by virtue of or
pursuant to this Agreement, the Credit Agreement, the Note Agreement, the
Revolving Notes, the Term Notes, the Senior Notes, the Collateral Documents or
the Guaranty Agreements, whether such indebtedness, liabilities and obligations
are direct or indirect, joint, several or joint and several, or now exist or
hereafter arise, and all renewals and extensions thereof, including, without
limitation, all interest and LIBOR breakage amounts due on the Revolving Loans
and the Senior Notes, any Excess Leverage Fee and any Make-Whole Amount. The
term “Senior Indebtedness” shall include all of the foregoing indebtedness,
liabilities and obligations whether or not allowed as a claim in any Bankruptcy
Proceeding.
“Senior Lenders” shall mean the Banks and the Noteholders.
“Senior Notes” shall mean the Borrower’s (a) 4.35% Series A Guaranteed Senior
Notes due August 22, 2024 and (b) 4.56% Series B Guaranteed Senior Notes due
August 22, 2026, in each case, issued pursuant to the Note Agreement.
“Sharing Event” shall mean (a) an Enforcement, (b) the occurrence of any
Specified Event of Default, or (c) any refusal by the Bank Agent or any Bank to
make any Revolving Loan or Term Loan or issue any Letter of Credit requested by
the Borrower (irrespective of whether the conditions precedent thereto




--------------------------------------------------------------------------------




specified in the Credit Agreement have been satisfied) where such Revolving
Loan, such Term Loan or issuance would not cause the Borrower to exceed the
limitations set forth in Section 2.12 of the Credit Agreement.
“Specified Event of Default” shall mean (a) any default in any payment of any
Senior Indebtedness when due, (b) an Event of Default described in Section
10.1(c), 10.1(d), 10.1(h), 10.1(i) or 10.1(j) of the Credit Agreement, or (c) an
Event of Default described in Section 11(c), 11(g), 11(h) or 11(i) of the Note
Agreement.
“Supermajority Lenders” shall mean, as of any date of determination, Senior
Lenders that hold, in the aggregate, in excess of 72.5% of the sum of (a) the
Loan and Reimbursement Obligations as of such date and (b) the aggregate
principal amount of the Notes outstanding as of such date.
“Term Loan” shall mean a “Term Loan,” as defined in the Credit Agreement.
“Term Note” shall mean a “Term Loan Note,” as defined in the Credit Agreement.
“Termination Date” shall mean the “Termination Date”, as defined in the Credit
Agreement.
2.    Appointment of KeyBank National Association as Collateral Agent for the
Senior Lenders and the Bank Agent.
(a)    Appointment of Collateral Agent. Subject in all respects to the terms and
provisions of this Agreement, the Banks, the Noteholders and the Bank Agent
hereby appoint KeyBank National Association to act as agent for the benefit of
the Banks, the Noteholders and the Bank Agent with respect to the liens upon and
the security interests in the Collateral and the rights and remedies granted
under and pursuant to the Collateral Documents, and KeyBank National Association
hereby accepts such appointment and agrees to act as such agent. The appointment
of the Collateral Agent pursuant to this Agreement shall be effective with
respect to all financing statements filed in any filing office in favor of the
Bank Agent or any Senior Lender with respect to any Loan Party prior to the date
of this Agreement on and as of the date such financing statements were filed.
The agency created hereby shall in no way impair or affect any of the rights and
powers of, or impart any duties or obligations upon, KeyBank National
Association in its individual capacity as a Bank or as Bank Agent. To the extent
legally necessary to enable the Collateral Agent to enforce or otherwise
foreclose and realize upon any of the liens or security interests in the
Collateral in any legal proceeding which the Collateral Agent either commences
or joins as a party in accordance with the terms hereof, the Bank Agent and each
of the Senior Lenders agree to join as a party in such proceeding and take such
action therein concurrently to enforce and obtain a judgment for the payment of
the Senior Indebtedness held by it.
(b)    Duties of Collateral Agent. Subject to the Collateral Agent having been
directed to take such action in accordance with the terms of this Agreement, the
Bank Agent and each Senior Lender hereby irrevocably authorizes the Collateral
Agent to take such action on its behalf under the provisions of the Collateral
Documents and any other instruments, documents and agreements referred to
therein and to exercise such powers thereunder as are specifically delegated to
the Collateral Agent by the terms thereof and such other powers as are
reasonably incidental thereto. Subject to the provisions of Section 13 hereof,
the Collateral Agent is hereby irrevocably authorized to take all actions on
behalf of the Bank Agent and the Senior Lenders to enforce the rights and
remedies of the Collateral Agent, the Bank Agent and the Senior Lenders provided
for in the Collateral Documents or by applicable law with respect to the liens
upon and security interests in the Collateral granted to secure the Senior
Indebtedness; provided, however, that, notwithstanding any provision to the
contrary in any Collateral Documents, (i) the Collateral Agent shall act




--------------------------------------------------------------------------------




solely at and in accordance with the written direction of the Required Senior
Lenders, or, if the Collateral Agent shall have received inconsistent written
directions from the Required Lenders and the Required Holders or written
direction from only one such group and the Collateral Agent shall have notified
the Banks and the Noteholders to such effect but shall not have received written
direction from the Required Senior Lenders within 30 days of such notice, the
Supermajority Lenders, (ii) the Collateral Agent shall not, without the written
consent of the Required Lenders and the Required Holders, release or terminate
by affirmative action or consent any lien upon or security interest in any
Collateral granted under any Collateral Documents (except (x) upon dispositions
of Collateral by a Loan Party as permitted in accordance with the terms of the
Credit Agreement and the Note Agreement prior to the occurrence of an Event of
Default, and (y) upon disposition of such Collateral after an Event of Default
pursuant to direction given under clause (i) hereof), and (iii) the Collateral
Agent shall not accept any Senior Indebtedness in whole or partial consideration
for the disposition of any Collateral without the written consent of the
Required Lenders and the Required Holders. The Collateral Agent agrees to make
such demands and give such notices under the Collateral Documents as may be
requested by, and to take such action to enforce the Collateral Documents and to
foreclose upon, collect and dispose of the Collateral or any portion thereof as
may be directed by, the Required Senior Lenders, or, if the Collateral Agent
shall have received inconsistent written requests or directions from the
Required Lenders and the Required Holders or a written request or direction from
only one such group and the Collateral Agent shall have notified the Banks and
the Noteholders to such effect but has not received a written request or
direction from the Required Senior Lenders within 30 days of such notice, the
Supermajority Lenders; provided, however, that the Collateral Agent shall not be
required to take any action that is contrary to law or the terms of the
Collateral Documents or this Agreement. Once a direction to take any action has
been given by the Required Senior Lenders or the Supermajority Lenders, as
applicable, to the Collateral Agent, and subject to any other directions which
may be given from time to time by the Required Senior Lenders or the
Supermajority Lenders, as applicable, decisions regarding the manner in which
any such action is to be implemented and conducted (with the exception of any
decision to settle, compromise or dismiss any legal proceeding, with or without
prejudice) shall be made by the Collateral Agent, with the assistance and upon
the advice of its counsel. Notwithstanding the provisions of the preceding
sentence, any and all decisions to settle, compromise or dismiss any legal
proceeding, with or without prejudice, which implements, approves or results in
or has the effect of causing any release, change or occurrence, where such
release, change or occurrence otherwise would require unanimous approval of all
of the Senior Lenders pursuant to the terms of this Agreement, also shall
require the unanimous approval of all of the Senior Lenders.
(c)    Requesting Instructions. The Collateral Agent may at any time request
directions from the Senior Lenders as to any course of action or other matter
relating to the performance of its duties under this Agreement and the
Collateral Documents and the Senior Lenders shall respond to such request in a
reasonably prompt manner.
(d)    Emergency Actions. If the Collateral Agent has asked the Senior Lenders
for instructions following the receipt of any notice of an Event of Default and
if the Required Senior Lenders have not responded to such request within 30
days, the Collateral Agent shall be authorized to take such actions with regard
to such Event of Default which the Collateral Agent, in good faith, believes to
be reasonably required to protect the Collateral from damage or destruction or
diminution in value; provided, however, that once instructions have been
received from the Required Senior Lenders or, if the Collateral Agent shall have
received inconsistent instructions from the Required Lenders and the Required
Holders or instructions from only one such group and the Collateral Agent shall
have notified the Banks and the Noteholders to such effect but shall not have
received instructions from the Required Senior Lenders within 30 days of such
notice, the Supermajority Lenders, the actions of the Collateral Agent shall be
governed thereby and the Collateral Agent shall not take any further action
which would be contrary thereto.




--------------------------------------------------------------------------------




(e)    Collateral Document Amendments. An amendment, supplement, modification,
restatement or waiver of any provision of any Collateral Document, any consent
to any departure by any Loan Party therefrom, or the execution or acceptance by
the Collateral Agent of any Collateral Document not contemplated by the terms of
the Credit Agreement or the Note Agreement shall be effective if, and only if,
consented to in writing by the Required Senior Lenders; provided, however, that
(i) no such amendment, supplement, modification, restatement, waiver, consent or
such Collateral Document not in effect on the date hereof which imposes any
additional responsibilities upon the Collateral Agent shall be effective without
the written consent of the Collateral Agent, (ii) no such amendment, supplement,
modification, waiver or consent shall release any Collateral from the lien or
security interest created by any Collateral Document not subject to any
exception in Section 2(b)(ii) hereof or narrow the scope of the property or
assets in which a lien or security interest is granted pursuant to any
Collateral Document or change the description of the obligations secured thereby
without the written consent of all Senior Lenders, and (iii) no such consent of
the Required Senior Lenders shall be required for the execution and acceptance
of any additional Collateral Documents in accordance with the provisions of
Section 9.11 of the Note Agreement and Section 7.16 of the Credit Agreement.
(f)    Administrative Actions. The Collateral Agent shall have the right to take
such actions hereunder and under the Collateral Documents, not inconsistent with
the instructions of the Required Senior Lenders or the Supermajority Lenders, as
applicable, or the terms of the Collateral Documents and this Agreement, as the
Collateral Agent reasonably deems necessary or appropriate to perfect or
continue the perfection of the liens on the Collateral for the benefit of the
Collateral Agent, the Bank Agent and the Senior Lenders.
(g)    Collateral Agent Acting Through Others. The Collateral Agent may perform
any of its duties under this Agreement and the Collateral Documents by or
through attorneys (which attorneys may be the same attorneys who represent the
Bank Agent or any Senior Lender), agents or other Persons reasonably deemed
appropriate by the Collateral Agent. In addition, the Collateral Agent may act
in good faith reliance upon the opinion or advice of attorneys selected by the
Collateral Agent. In all cases the Collateral Agent may pay customary and
reasonable compensation to all such attorneys, agents or other Persons as may be
employed in connection with the performance of its duties under this Agreement
and the Collateral Documents.
(h)    Resignation and Removal of Collateral Agent.
(i)    The Collateral Agent (A) may resign at any time upon notice to the Senior
Lenders, and (B) may be removed at any time upon the written request of the
Required Senior Lenders sent to the Collateral Agent and the other Senior
Lenders. For the purposes of any determination of Required Senior Lenders under
this Section 2(h)(i), any Commitment or Loan and Reimbursement Obligations,
Outstanding Letters of Credit Exposure or Senior Notes held by an Insolvent
Entity shall be disregarded.
(ii)    If the Collateral Agent shall resign or be removed, the Required Senior
Lenders shall have the right to select a replacement Collateral Agent by notice
to the Collateral Agent and the other Senior Lenders.
(iii)    Upon any replacement of the Collateral Agent, the Collateral Agent
shall assign all of the liens upon and security interests in all Collateral
under this Agreement and the Collateral Documents, and all right, title and
interest of the Collateral Agent under this Agreement and all the Collateral
Documents, to the replacement Collateral Agent, without recourse to the
Collateral Agent or any Senior Lender and at the expense of the Borrower.




--------------------------------------------------------------------------------




(iv)    No resignation or removal of the Collateral Agent shall become effective
until a replacement Collateral Agent shall have been selected as provided herein
and shall have assumed in writing the obligations of the Collateral Agent
hereunder and under the Collateral Documents. In the event that a replacement
Collateral Agent shall not have been selected as provided herein or shall not
have assumed such obligations within 90 days after the resignation or removal of
the Collateral Agent, then the Collateral Agent may apply to a court of
competent jurisdiction for the appointment of a replacement Collateral Agent.
(v)    Any replacement Collateral Agent shall be a bank, trust company, or
insurance company having capital, surplus and undivided profits of at least
$5,000,000,000.
(i)    Indemnification of Collateral Agent. The Loan Parties, by their consent
hereto, hereby jointly and severally agree to indemnify and hold the Collateral
Agent, its officers, directors, employees and agents (including, but not limited
to, any attorneys acting at the direction or on behalf of the Collateral Agent)
harmless against any and all costs, claims, damages, penalties, liabilities,
losses and expenses (including, but not limited to, court costs and attorneys’
fees and disbursements) which may be incurred by or asserted against the
Collateral Agent or any such officers, directors, employees and agents by reason
of its status as agent hereunder or which pertain, whether directly or
indirectly, to this Agreement, to the Collateral Documents or to any action or
failure to act of the Collateral Agent as agent hereunder or thereunder, except
to the extent any such action or failure to act by the Collateral Agent or any
such other indemnitee is determined by a court of competent jurisdiction to
constitute gross negligence or willful misconduct. The obligations of the Loan
Parties under this Section 2(i) shall survive the payment in full of the Senior
Indebtedness and the termination of this Agreement.
(j)    Liability of Collateral Agent. In absence of gross negligence or willful
misconduct on the part of the Collateral Agent or any of its officers,
directors, employees or agents, the Collateral Agent will not be liable to the
Bank Agent or any Senior Lender for any action or failure to act or any error of
judgment, negligence, mistake or oversight on its part or on the part of any of
its officers, directors, employees or agents. To the extent not paid by the Loan
Parties, each Senior Lender hereby severally, and not jointly, agrees to
indemnify and hold the Collateral Agent and each of its officers, directors,
employees and agents (collectively, “Indemnitees”) harmless from and against any
and all liabilities, costs, claims, damages, penalties, losses and actions of
any kind or nature whatsoever (including, without limitation, the fees and
disbursements of counsel for any Indemnitee) incurred by or asserted against any
Indemnitee arising out of or in relation to this Agreement or the Collateral
Documents or its status as agent hereunder or any action taken or omitted to be
taken by any Indemnitee pursuant to and in accordance with any of the Collateral
Documents and this Agreement, except to the extent arising from the gross
negligence or willful misconduct of the Collateral Agent or any of its officers,
directors, employees or agents, with each Senior Lender being liable only for
its Pro Rata Expenses Share, as of the date of the occurrence of the event
giving rise to the claim for which indemnity is sought, of any such
indemnification liability. The obligations of the Senior Lenders under this
Section 2(j) shall survive the payment in full of the Senior Indebtedness and
the termination of this Agreement.
(k)    No Reliance on Collateral Agent. Neither the Collateral Agent nor any of
its officers, directors, employees or agents (including, but not limited to, any
attorneys acting at the direction or on behalf of the Collateral Agent) shall be
deemed to have made any representations or warranties, express or implied, with
respect to, nor shall the Collateral Agent or any such officer, director,
employee or agent be liable to the Bank Agent or any Senior Lender or
responsible for (i) any warranties or recitals made by any Loan Party in the
Collateral Documents or any other agreement, certificate, instrument or document
executed by any Loan Party in connection therewith, (ii) the due or proper
execution or authorization of this Agreement or any Collateral Documents by any
party other than the Collateral Agent, or the effectiveness, enforceability,




--------------------------------------------------------------------------------




validity, genuineness or collectibility as against any Loan Party of any
Collateral Document or any other agreement, certificate, instrument or document
executed by any of the Loan Parties in connection therewith, (iii) the present
or future solvency or financial worth of any Loan Party, or (iv) the value,
condition, existence or ownership of any of the Collateral or the perfection of
any lien upon or security interest in the Collateral (whether now or hereafter
held or granted) or the sufficiency of any action, filing, notice or other
procedure taken or to be taken to perfect, attach or vest any lien or security
interest in the Collateral. Except as may be required by Section 2(b) hereof,
the Collateral Agent shall not be required, either initially or on a continuing
basis, to (A) make any inquiry, investigation, evaluation or appraisal
respecting, or enforce performance by any Loan Party of, any of the covenants,
agreements or obligations of any Loan Party under any Collateral Document, or
(B) undertake any other actions (other than actions expressly required to be
taken by it under this Agreement). Nothing in any of the Collateral Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations, duties or responsibilities except as set
forth in this Agreement and therein. The Collateral Agent shall be protected in
acting upon any notice, request, consent, certificate, order, affidavit, letter,
telegram, telecopy or other paper or document given to it by any Person
reasonably and in good faith believed by it to be genuine and correct and to
have been signed or sent by such Person. The Collateral Agent shall have no duty
to inquire as to the performance or observance of any of the terms, covenants or
conditions of the Credit Agreement or the Note Agreement. Except upon the
direction of the Required Senior Lenders or the Supermajority Lenders pursuant
to Section 2(b) of this Agreement, the Collateral Agent will not be required to
inspect the properties or books and records of any Loan Party for any purpose,
including to determine compliance by the Loan Parties with their respective
covenants respecting the perfection of security interests.
(l)    Limited Agency. The Collateral Agent, the Bank Agent and the Senior
Lenders agree that it is the intent of the Bank Agent and the Senior Lenders to
limit the scope of the powers of the Collateral Agent to the specific powers
delegated hereunder, together with such powers as are reasonably incidental
thereto, and the Collateral Agent does not and shall not have any right or
authority to bind the Bank Agent or any Senior Lender in any other manner or
thing whatsoever.
3.    Lien Priorities. The parties hereto expressly agree that the security
interests and liens granted to the Collateral Agent shall secure the Senior
Indebtedness on a pari passu basis for the benefit of the Bank Agent, the
Collateral Agent and the Senior Lenders and that, notwithstanding the relative
priority or the time of grant, creation, attachment or perfection under
applicable law of any security interests and liens, if any, of any of the Bank
Agent, the Collateral Agent or any Senior Lender upon or in any of the
Collateral to secure any Senior Indebtedness, whether such security interests
and liens are now existing or hereafter acquired or arising and whether such
security interests and liens are in or upon now existing or hereafter arising
Collateral, such security interests and liens shall be first and prior security
interests and liens in favor of the Collateral Agent to secure the Senior
Indebtedness on a pari passu basis for the benefit of the Bank Agent, the
Collateral Agent and the Senior Lenders.
4.    Certain Notices. The Collateral Agent, the Bank Agent and each Senior
Lender agrees to use its best efforts to give to the others (a) copies of any
notice of the occurrence or existence of an Event of Default sent to any Loan
Party, simultaneously with the sending of such notice to such Loan Party, (b)
notice of the occurrence or existence of an Event of Default of which such party
has knowledge, promptly after obtaining knowledge thereof, (c) notice of the
refusal of any Bank to make any Revolving Loan or any Term Loan or issue any
Letter of Credit, promptly after such refusal, and (d) notice of an Enforcement
by such party, prior to commencing such Enforcement, but the failure to give any
of the foregoing notices shall not affect the validity of such notice of an
Event of Default given to a Loan Party or create a cause of action against or
cause a forfeiture of any rights of the party failing to give such notice or
create any claim or right on behalf of any third party. The Collateral Agent
agrees to deliver to each Senior Lender a copy of each




--------------------------------------------------------------------------------




notice or other communication received by it under any Collateral Document as
soon as practicable after receipt thereof.
5.    Distribution of Proceeds of Collateral After Enforcement.
(a)    On and after the occurrence of a Sharing Event (unless, in the case of a
Sharing Event arising from a Specified Event of Default, the relevant Event of
Default has been waived pursuant to the terms of the Credit Agreement and the
Required Holders have consented to such waiver (in the case of a Specified Event
of Default arising under the Bank Credit Agreement) or has been waived pursuant
to the terms of the Note Agreement and the Required Lenders have consented to
such waiver (in the case of a Specified Event of Default arising under a Note
Agreement), all proceeds of Collateral held or received by the Collateral Agent,
the Bank Agent or any Senior Lender (including, without limitation, any amount
of any balances held by the Collateral Agent, the Bank Agent or any Senior
Lender for the account of any Loan Party or any other property held or owing by
it to or for the credit or for the account of any Loan Party setoff or
appropriated by it, but excluding, except as otherwise provided in paragraph (b)
of this Section 5, amounts on deposit in the Special Cash Collateral Account
provided for in such paragraph (b)) and any other payments received, directly or
indirectly, by the Collateral Agent, the Bank Agent or any Senior Lender on or
with respect to any Senior Indebtedness (including, without limitation, any
payment under any Guaranty Agreement, any payment in an insolvency or
reorganization proceeding and the proceeds from any sale of any Senior
Indebtedness or any interest therein to any Loan Party or any affiliate of any
Loan Party) shall be delivered to the Collateral Agent and distributed as
follows:
(i)    First, to the Collateral Agent in the amount of any unpaid Collateral
Agent Obligations;
(ii)    Next, to the extent proceeds remain, to the Senior Lenders in the amount
of any unreimbursed amounts paid by the Senior Lenders to any Indemnitee
pursuant to Section 2(j) hereof, pro rata in proportion to the respective
unreimbursed amounts thereof paid by each Senior Lender;
(iii)    Next, to the extent proceeds remain, to the Senior Lenders in the
amount of any Senior Indebtedness consisting of accrued and unpaid costs,
expenses or indemnities owed to any Senior Lender or Senior Lenders under the
Credit Agreement or the Note Agreement, pro rata in proportion to the respective
unreimbursed amounts thereof owed to each Senior Lender; and
(iv)    Next, to the extent proceeds remain, to the Senior Lenders in the amount
of any other unpaid Senior Indebtedness, pro rata in proportion to the
respective amounts thereof owed to each Senior Lender (and, for this purpose,
Letter of Credit Collateral Obligations shall be considered to have been paid to
the extent of any amount then on deposit in the Special Cash Collateral Account
provided for in paragraph (b) of this Section 5).
Notwithstanding the foregoing, with respect to any collections or payments
received by any Senior Lender on or after the occurrence of a Sharing Event but
prior to the date of the occurrence of an Enforcement, (1) such collections and
payments shall be subject to the distribution provisions of clauses (i) through
(iv), above, only to the extent that the principal amount of the Senior
Indebtedness owed to such Senior Lender on the date of such Enforcement is less
than the principal amount of the Senior Indebtedness owed to such Senior Lender
on the date of such Sharing Event, and (2) the amount of any such collections
and payments subject to the distribution provisions of clauses (i) through (iv)
above in accordance with the foregoing clause (1) shall not be so distributed
until the date of the occurrence of such Enforcement. For the purposes of the
preceding sentence, any collection or payment received by the Bank Agent on
behalf of




--------------------------------------------------------------------------------




the Banks shall be considered to have been received by the Banks, and applied to
pay the Senior Indebtedness owed to the Banks to which such payment or
collection relates, whether or not distributed by the Bank Agent to the Banks.
After the Senior Indebtedness has been finally paid in full in cash and all
Commitments have been terminated, the balance of proceeds of the Collateral, if
any, shall be paid to the Loan Parties, as applicable, or as otherwise required
by law.
(b)    Any payment pursuant to clause (a)(iv) above with respect to Letter of
Credit Collateral Obligations shall be paid to the Collateral Agent for deposit
in an account (the “Special Cash Collateral Account”) to be held as Collateral
for the Senior Indebtedness and disposed of as provided herein. On each date
after the occurrence of an Enforcement on which a payment is made to a
beneficiary pursuant to a draw on a Letter of Credit, the Collateral Agent shall
distribute to the Bank Agent from the Special Cash Collateral Account for
application to the payment of the reimbursement obligation due to the issuer of
such Letter of Credit an amount equal to the product of (i) the amount then on
deposit in the Special Cash Collateral Account, and (ii) a fraction, the
numerator of which is the amount of such draw and the denominator of which is
the amount of the Outstanding Letters of Credit Exposure immediately prior to
such draw. On each date after the occurrence of an Enforcement on which a
reduction in the Outstanding Letters of Credit Exposure occurs other than on
account of a payment made to a beneficiary pursuant to a draw on a Letter of
Credit, then the Collateral Agent shall distribute from the Special Cash
Collateral Account an amount equal to the product of (1) the amount then on
deposit in the Special Cash Collateral Account and (2) a fraction the numerator
of which is the amount of such reduction and the denominator of which is the
amount of the Outstanding Letters of Credit Exposure immediately prior to such
reduction, which amount shall be distributed as provided in clause (a)(iv),
above. At such time as the amount of the Outstanding Letters of Credit Exposure
is reduced to zero, any amount remaining in the Special Cash Collateral Account,
after the distribution therefrom as provided above, shall be distributed as
provided in clause (a)(iv), above.
(c)    Each Loan Party, by its acknowledgment hereto, agrees that in the event
any payment is made with respect to any Senior Indebtedness that is delivered to
the Collateral Agent pursuant to this Section 5, (i) the Senior Indebtedness
discharged by such payment shall be the amount or amounts of the Senior
Indebtedness with respect to which such payment is distributed pursuant to this
Section 5 notwithstanding that the payment may have initially been made by a
Loan Party with respect to other Senior Indebtedness, and (ii) such payment
shall be deemed to reduce the Senior Indebtedness of any Senior Lenders
receiving any distributions from such payment under Section 5(a) or (b) in the
amount of such distributions and shall be deemed to restore and reinstate the
Senior Indebtedness of any Senior Lender making any such payment under Section
5(a) in the amount of such payment; provided that if for any reason such
restoration and reinstatement shall not be binding against any Loan Party, the
Senior Lenders agree to take actions as shall have the effect as placing them in
the same relative positions as they would have been if such restoration and
reinstatement had been binding against the Loan Parties.
6.    Reserved.
7.    Reserved.
8.    Certain Credit Extensions and Amendments to Agreements by the Senior
Lenders; Actions Related to Collateral and Guaranty Agreements; Other Liens and
Security Interests.
(a)    The Bank Agent and each Bank agrees that, without the consent in writing
of the Required Holders, it will not (i) except for the Guaranty Agreements,
retain or obtain the primary or secondary obligations of any other obligor or
obligors with respect to all or any part of the Senior Indebtedness, or (ii)




--------------------------------------------------------------------------------




from and after the institution of any Bankruptcy Proceeding involving any Loan
Party, as respects the Collateral enter into any agreement with such Loan Party
with respect to post-petition usage of cash collateral, post-petition financing
arrangements or adequate protection. Each Noteholder agrees that, without the
consent in writing of the Required Lenders, it will not (i) except for the
Guaranty Agreements, retain or obtain the primary or secondary obligations of
any other obligor or obligors with respect to all or any part of the Senior
Indebtedness, or (ii) from and after the institution of any Bankruptcy
Proceeding involving any Loan Party, as respects the Collateral enter into any
agreement with such Loan Party with respect to post-petition usage of cash
collateral, post-petition financing arrangements or adequate protection.
(b)    Each of the Bank Agent and each Senior Lender agrees that it will have
recourse to the Collateral only through the Collateral Agent, that it shall have
no independent recourse thereto and that it shall refrain from exercising any
rights or remedies under the Collateral Documents which have or may have arisen
or which may arise as a result of an Event of Default or an acceleration of the
maturities of the Senior Indebtedness, except that, upon the direction of the
Required Senior Lenders or the Supermajority Lenders as set forth in Section
2(b) above, the Bank Agent and any Senior Lender may setoff any amount of any
balances held by it for the account of any Loan Party or any other property held
or owing by it to or for the credit or for the account of any Loan Party,
provided that the amount set off is delivered to the Collateral Agent for
application pursuant to Section 5 hereof. Without such direction, neither the
Bank Agent nor any Senior Lender shall setoff any such amount. For the purposes
of perfection any setoff rights which may be available under applicable law, any
balances held by the Collateral Agent, the Bank Agent or any Senior Lender for
the account of any Loan Party or any other property held or owing by the
Collateral Agent, the Bank Agent or any Senior Lender to or for the credit or
account of any Loan Party shall be deemed to be held as agent for all Senior
Lenders.
(c)    Neither the Collateral Agent, the Bank Agent nor any Senior Lender shall
take or receive a security interest in or lien upon any of the property or
assets of any Loan Party as security for the payment of any indebtedness of any
Loan Party other than the Senior Indebtedness, nor shall the Collateral Agent,
the Bank Agent nor any Senior Lender take or receive a security interest in or a
lien upon any of the property or assets of any Loan Party as security for the
payment of any Senior Indebtedness other than liens and security interests
granted to the Collateral Agent in the Collateral pursuant to the Collateral
Documents and other than any judgment lien on any assets of the Loan Parties
other than the Collateral as contemplated by Section 8(d) and, if any such
security interest or lien is granted in violation of this paragraph (c), the
grantee of such security interest or lien agrees that such security interest or
lien shall be deemed to have been granted to the Collateral Agent for the
benefit of the Collateral Agent, the Bank Agent and the Senior Lenders. The
existence of a common law lien and setoff rights on deposit accounts shall not
be prohibited by the provisions of this paragraph (c); provided that any
realization on such lien or set off rights and the application of the proceeds
thereof shall be subject to the provisions of this Agreement.
(d)    Nothing contained in this Agreement shall (i) prevent any Senior Lender
from imposing a default rate of interest in accordance with the Credit Agreement
or the Note Agreement or any Senior Notes, as applicable, or prevent a Senior
Lender from raising any defenses in any action in which it has been made a party
defendant or has been joined as a third party, except that the Collateral Agent
may direct and control any defense directly relating to the Collateral or any
one or more of the Collateral Documents as directed by the Required Senior
Lenders or the Supermajority Lenders as set forth in 2(b) above, which shall be
governed by the provisions of this Agreement, (ii) affect or impair the right
any Senior Lender may have under the terms and conditions governing the Senior
Indebtedness to accelerate and demand repayment of such Senior Indebtedness or
(iii) prevent any Senior Lender from agreeing to new or modified covenants and
other terms under, or otherwise amending, the Note Agreement, the Senior Notes,
the Credit Agreement, the Revolving Notes or the Term Notes (including for the
avoidance of doubt, entering in to any amendments,




--------------------------------------------------------------------------------




agreements or instruments that relate to the Additional Bank Obligations).
Subject only to the express limitations set forth in this Agreement, each Senior
Lender retains the right to freely exercise its rights and remedies as a general
creditor of the Loan Parties in accordance with applicable law and agreements
with the Loan Parties, including without limitation the right to file a lawsuit
and obtain a judgment therein against the Loan Parties and to enforce such
judgment against any assets of the Loan Parties other than the Collateral,
provided that the application of the proceeds thereof shall be subject to the
provisions of this Agreement. Nothing contained in this Agreement shall be
construed as an amendment of, or a waiver of a consent to the departure by any
Loan Party from, any provision of the Credit Agreement or the Note Agreement.
(e)    Subject to the provisions set forth in this Agreement, each Senior Lender
and its affiliates may (without having to account therefor to any Senior Lender)
own, sell, acquire and hold equity and debt securities of the Loan Parties and
lend money to and generally engage in any kind of business with the Loan Parties
(as if, in the case of KeyBank National Association, it was not acting as
Collateral Agent), and, subject to the provisions of this Agreement, the Senior
Lenders and their affiliates may accept dividends, interest, principal payments,
fees and other consideration from the Loan Parties for services in connection
with this Agreement or otherwise without having to account for the same to the
other Senior Lenders, provided that any such amounts which constitute Senior
Indebtedness are provided for in the Credit Agreement or the Note Agreement.
9.    Accounting; Adjustments.
(a)    The Collateral Agent, the Bank Agent and each Senior Lender agrees to
render an accounting to any of the others of the amounts of the outstanding
Senior Indebtedness, receipts of payments from the Loan Parties or from the
Collateral and of other items relevant to the provisions of this Agreement upon
the reasonable request from one of the others as soon as reasonably practicable
after such request, giving effect to the application of payments and the
proceeds of Collateral as provided in this Agreement.
(b)    Each party hereto agrees that (i) to the extent any amount distributed to
it hereunder is in excess of the amount due to be distributed to it hereunder,
it shall pay to the other parties hereto such amounts so that, after giving
effect to such payments, the amounts received by all parties hereto are equal to
the amounts to be paid to them hereunder, and (ii) in the event any payment made
to any party hereto is subsequently invalidated, declared fraudulent or
preferential, set aside or required to be paid to a trustee, receiver, or any
other party under any bankruptcy act, state or federal law, common law or
equitable cause, then each of the other parties hereto shall pay to such party
such amounts so that, after giving effect to the payments hereunder by all such
other parties, the amounts received by all parties are not in excess of the
amounts to be paid to them hereunder as though any payment so invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid
had not been made.
10.    Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered hereunder shall be in
writing, and shall be deemed to have been validly served, given or delivered
three (3) business days after deposit in the United States mails, with proper
postage prepaid, one business day after delivery to a courier for next day
delivery, upon delivery by courier or upon transmission by electronic mail,
telecopy or other similar electronic medium (provided that a copy of any such
notice sent by such transmission is also sent by one of the other means provided
hereunder within one day after the date sent by such transmission) to the
addresses set forth below the signatures hereto, with a copy to any person or
persons set forth below such signature shown as to receive a copy, or to such
other address as any party designates to the others in the manner herein
prescribed. Any party giving notice to any other party hereunder shall also give
copies of such notice to all other parties.




--------------------------------------------------------------------------------




11.    Contesting Liens or Security Interests; No Partitioning or Marshalling of
Collateral; Contesting Senior Indebtedness.
(a)    Neither the Bank Agent, the Collateral Agent nor any Senior Lender shall
contest the validity, perfection, priority or enforceability of or seek to
avoid, have declared fraudulent or have put aside any lien or security interest
granted to the Collateral Agent as contemplated hereby, and each party hereby
agrees to cooperate in the defense of any action contesting the validity,
perfection, priority or enforceability of such liens or security interests. Each
party and, by its consent hereto, each Loan Party, shall also use its best
efforts to notify the other parties of any change in the location of any of the
Collateral or the business operations of any Loan Party or of any change in law
which would make it necessary or advisable to file additional financing
statements in another location as against any Loan Party with respect to the
liens and security interests intended to be created by the Collateral Documents,
but the failure of any party (other than any Loan Party) to do so shall not
create a cause of action against the party failing to give such notice or create
any claim or right on behalf of any other party hereto and any third party.
(b)    Notwithstanding anything to the contrary in this Agreement or in any
Collateral Document, neither the Bank Agent nor any Senior Lender shall have the
right to have any of the Collateral, or any security interest or other property
being held as security for all or any part of the Senior Indebtedness by the
Collateral Agent, partitioned, or to file a complaint or institute any
proceeding at law or in equity to have any of the Collateral or any such
security interest or other property partitioned, and each of the Bank Agent and
each Senior Lender hereby waives any such right. The Collateral Agent, the Bank
Agent and each Senior Lender hereby waive any and all rights to have the
Collateral, or any part thereof, marshalled upon any foreclosure of any of the
liens or security interests securing the Senior Indebtedness.
(c)    Neither the Bank Agent, the Collateral Agent nor any Senior Lender shall
contest the validity or enforceability of or seek to avoid, have declared
fraudulent or have set aside any Senior Indebtedness. In the event any Senior
Indebtedness is invalidated, avoided, declared fraudulent or set aside for the
benefit of any Loan Party, the Bank Agent, the Collateral Agent and the Senior
Lenders agree that such Senior Indebtedness shall nevertheless be considered to
be outstanding for all purposes of this Agreement.
12.    No Additional Rights for Loan Parties Hereunder; Senior Indebtedness Held
By Borrower and its Affiliates; Credit Bidding. Each Loan Party, by its consent
hereto, acknowledges that it shall have no rights under this Agreement. If the
Collateral Agent, the Bank Agent or any Senior Lender shall violate the terms of
this Agreement, each Loan Party agrees, by its consent hereto, that it shall not
use such violation as a defense to any enforcement by any such party against
such Loan Party nor assert such violation as a counterclaim or basis for setoff
or recoupment against any such party. Each of the parties hereto and, by its
consent hereto, each Loan Party agrees, that any Senior Indebtedness that may at
any time be held by any Loan Party or any Affiliate of any Loan Party shall not
be considered to be outstanding for any purpose under this Agreement, such Loan
Party or Affiliate shall not be a “Senior Lender”, “Bank” or “Noteholder” under
this Agreement and such Loan Party or Affiliate shall not be entitled to the
benefit of any provision of this Agreement. Each Loan Party further agrees that
it will not object to, contest or oppose (or cause any other Person to object
to, contest or oppose or support any other Person in objecting to, contesting or
opposing) in any manner any “credit bid” by the Collateral Agent, the Bank Agent
or any Senior Lender of any of all the Senior Indebtedness in any sale of assets
of any Loan Party pursuant to Section 363 of the Bankruptcy Code of 1978, as
amended (the “Bankruptcy Code”), a plan of reorganization under the Bankruptcy
Code or otherwise under any other provision of the Bankruptcy Code or in a
similar process in any proceeding under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law.




--------------------------------------------------------------------------------




13.    Bankruptcy Proceedings. Nothing contained herein shall limit or restrict
the independent right of the Bank Agent or any Senior Lender to initiate an
action or actions in any Bankruptcy Proceeding in its individual capacity and to
appear or be heard on any matter before the bankruptcy or other applicable court
in any such proceeding, including, without limitation, with respect to any
question concerning the post-petition usage of Collateral and post-petition
financing arrangements. The Collateral Agent is not entitled to initiate such
actions on behalf of the Bank Agent or any Senior Lender or to appear and be
heard on any matter before the bankruptcy or other applicable court in any such
proceeding as the representative of the Bank Agent or any Senior Lender. The
Collateral Agent is not authorized in any such proceeding to enter into any
agreement for, or give any authorization or consent with respect to, any
determination of adequate protection with respect to the Senior Indebtedness or
the post-petition usage of Collateral, unless such agreement, authorization or
consent has been approved in writing by the Required Senior Lenders. This
Agreement shall survive the commencement of any such Bankruptcy Proceeding.
14.    Independent Credit Investigation. None of the Collateral Agent, the Bank
Agent or any Senior Lender, nor any of its respective directors, officers,
agents or employees, shall be responsible to any of the others for the solvency
or financial condition of any Loan Party or the ability of any Loan Party to
repay any of the Senior Indebtedness, or for the value, sufficiency, existence
or ownership of any of the Collateral, or for the perfection or vesting of any
lien or security interest, or for the statements of any Loan Party, oral or
written, or for the validity, sufficiency or enforceability of any of the Senior
Indebtedness, the Credit Agreement, the Note Agreement, the Guaranty Agreements,
any Collateral Document, any document or agreement executed or delivered in
connection with or pursuant to any of the foregoing, or for the liens or
security interests granted by the Loan Parties to the Collateral Agent in
connection therewith. Each of the Collateral Agent, the Bank Agent and each
Senior Lender has entered into its respective financial agreements with the Loan
Parties based upon its own independent investigation, and makes no warranty or
representation to the other, nor does it rely upon any representation by any of
the others, with respect to the matters identified or referred to in this
Section.
15.    Supervision of Obligations. Except to the extent otherwise expressly
provided herein, each of the Bank Agent and each Senior Lender shall be entitled
to manage and supervise the obligations of the Loan Parties to it in accordance
with applicable law and the Bank Agent’s or such Senior Lender’s practices in
effect from time to time without regard to the existence of any other Senior
Lender.
16.    Turnover of Collateral. If the Bank Agent or any Senior Lender acquires
custody, control or possession of any Collateral or any proceeds thereof other
than pursuant to the terms of this Agreement, the Bank Agent or such Senior
Lender, as the case may be, shall promptly cause such Collateral or the proceeds
thereof to be delivered to or put in the custody, possession or control of the
Collateral Agent for disposition and distribution in accordance with the
provisions of Section 5 of this Agreement. Until such time as the Bank Agent or
such Senior Lender, as the case may be, shall have complied with the provisions
of the immediately preceding sentence, the Bank Agent or such Senior Lender, as
the case may be, shall be deemed to hold such Collateral and the proceeds
thereof in trust for the parties entitled thereto under this Agreement.
17.    Options to Purchase.
(a)    After the occurrence of an Event of Default, each Bank shall have the
option to purchase all (but not less than all) of the outstanding Senior
Indebtedness owed to the Noteholders at a purchase price equal to 100% of the
amount thereof on the date of purchase (including all interest thereon and any
Excess Leverage Fee to the date of purchase), plus an amount equal to the
Make-Whole Amount which would be payable under the Note Agreement if the Senior
Notes were prepaid pursuant to paragraph 8.2 of the Note Agreement on such date
of purchase.




--------------------------------------------------------------------------------




(b)    After the occurrence of an Event of Default, each Noteholder shall have
the option to purchase all (but not less than all) of the outstanding Senior
Indebtedness owed to the Banks at a purchase price equal to 100% of the amount
thereof on the date of purchase (including all interest and LIBOR breakage costs
thereon to the date of purchase).
(c)    Any Senior Lender desiring to exercise its option to purchase under this
Section 17 may do so by giving notice to the Senior Lenders whose Senior
Indebtedness is to be purchased. The closing of the purchase and sale shall take
place on the fifth business day after such notice is given. At the closing the
buyer will pay the sellers the purchase price of the Senior Indebtedness being
purchased except that, as respects the purchase in Outstanding Letters of Credit
Exposure, the purchase shall be a risk participation therein payable at the same
time as the related Letter of Credit is drawn. Payment of such purchase price
shall be made in the same manner as specified in the Credit Agreement for
payments upon the Revolving Loans or in the Note Agreement for payments on the
Senior Notes, as the case may be. Any notice of exercise of any such option to
purchase shall be irrevocable. In the event more than one notice of exercise of
an option to purchase under this Section 17 is given, only the notice first
given shall be effective and the other notices given shall be ineffective.
18.    Amendment. This Agreement and the provisions hereof may be amended,
modified or waived only by a writing signed by the Collateral Agent, the Bank
Agent and the Required Holders.
19.    Bank Agent Authorized to Act for Banks. The Bank Agent represents and
warrants to the other parties hereto that it is authorized pursuant to the
Credit Agreement to execute this Agreement on behalf of itself and each other
Bank and the execution, delivery and performance by the Bank Agent of this
Agreement will result in a valid and legally binding obligation of each Bank
enforceable in accordance with its terms.
20.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereof, including subsequent holders of the Senior Indebtedness and Persons
subsequently becoming parties to the Credit Agreement as a “Bank” thereunder or
becoming parties to the Note Agreement as a “holder of a Note” thereunder,
provided that (a) neither the Collateral Agent, the Bank Agent nor any Senior
Lender shall assign or transfer any interest in any Senior Indebtedness or
permit such Person to become such a party to the Credit Agreement or to become a
party to the Note Agreement unless such transfer or assignment is made subject
to this Agreement and such transferee, assignee or Person (i) executes and
delivers to the Collateral Agent, the Bank Agent and each other Senior Lender an
Assumption Agreement in the form of Exhibit A hereto under which such
transferee, assignee or Person assumes the obligations of the transferor or
assignor or the obligations of a “Bank” or a “Noteholder,” as the case may be,
hereunder from and after the time of such transfer or assignment or the time
such Person becomes a party to the Credit Agreement or the Note Agreement, as
the case may be, or (ii) otherwise confirms in any assignment and assumption or
other document evidencing such assignment or transfer that it is bound by the
terms and conditions of this Agreement, and (b) the appointment of any
replacement Collateral Agent shall be subject to the provisions of Section 2(h)
hereof.
21.    Limitation Relative to Other Agreements. Nothing contained in this
Agreement is intended to impair (a) as between the Noteholders and the Loan
Parties, the rights of the Noteholders and the obligations of the Loan Parties
under the Note Agreement and the Senior Notes, or (b) as between the Banks and
the Loan Parties, the rights of the Banks and the obligations of the Loan
Parties under the Credit Agreement or the Revolving Notes.
22.    Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in several counterparts and by each party on a separate counterpart,
each of which, when so executed




--------------------------------------------------------------------------------




and delivered, shall be an original, but all of which together shall constitute
but one and the same instrument. In proving this Agreement, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Delivery of an executed counterpart of
a signature page to this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.
23.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED AS TO VALIDITY,
INTERPRETATION, ENFORCEMENT AND EFFECT BY THE LAWS OF THE STATE OF NEW YORK
(EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS AGREEMENT
TO BE GOVERNED BY THE LAWS OF ANY OTHER JURISDICTION).
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
KeyBank National Association, in its individual capacity, as Bank Agent and as
Collateral Agent
By:    ________________________________    
Title:    __________________________




Address for notices:


________________________________
________________________________
________________________________
    
Attn:    ________________________________
Facsimile: ________________________________    


By:    ________________________________    
Title:    __________________________




Address for notices:


________________________________
________________________________
________________________________


Attn:    ________________________________
Facsimile: ________________________________    








--------------------------------------------------------------------------------




[Initial Noteholders/Variation]
By:    ________________________________    
Title:    __________________________




Address for notices:


________________________________
________________________________
________________________________












--------------------------------------------------------------------------------




EXHIBIT A
FORM OF ASSUMPTION AGREEMENT
Assumption Agreement
Reference is made to the Intercreditor and Collateral Agency Agreement, dated
_________ __, 20__ by and among KeyBank National Association in its capacity as
Bank Agent, and Collateral Agent and the Noteholders party thereto (the
“Intercreditor Agreement”). Terms used in this Assumption Agreement and not
otherwise defined herein shall have the meanings given in the Intercreditor
Agreement.
The undersigned hereby advises the Collateral Agent, the Bank Agent and the
other Senior Lenders that as of the date set forth below the undersigned [is the
assignee or transferee of [describe Senior Indebtedness assigned or transferred]
from [name of assigning or transferring Senior Lender]] [became a party to the
Credit Agreement as “Bank” thereunder] [[became a party to the Note Agreement as
a “holder” thereunder]] and, pursuant to the provisions of Section 20 of the
Intercreditor Agreement, the undersigned hereby assumes the obligations of
[[name of assigning or transferring Senior Lender] with respect to [describe
Senior Indebtedness assigned or transferred]] [a Bank] [[a Noteholder]] under
the Intercreditor Agreement from and after the date hereof.
Please be advised that for the purposes of Section 10 of the Intercreditor
Agreement the address for notices to the undersigned is as follows:
Name:        ________________________________    
Address:    ________________________________
            
Attention:    ________________________________
Facsimile:    ________________________________
    
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed as of _________, _____.
__________________________________
By:    ________________________________    
Title:    __________________________






--------------------------------------------------------------------------------




ACKNOWLEDGMENT OF AND CONSENT AND AGREEMENT
TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT


The undersigned, the Loan Parties described in the Intercreditor and Collateral
Agency Agreement, dated as of ________ __, 20__, among the Collateral Agent, the
Bank Agent and the Senior Lenders (as defined therein), acknowledge and, to the
extent required, consent to the terms and conditions thereof. The undersigned
Loan Parties do hereby further acknowledge and agree to their joint and several
agreements under Sections 2(i), 5(c) and 12 of the Intercreditor and Collateral
Agency Agreement and acknowledge and agree that no Loan Party is a third-party
beneficiary of, or has any rights under, the Intercreditor and Collateral Agency
Agreement. The undersigned hereby further agree that any proceeds or any payment
made by any Loan Party to any Senior Lender which is required to be delivered to
the Collateral Agent and distributed in accordance with the provisions of
Section 5(a) of the Intercreditor and Collateral Agency Agreement shall be
deemed to have been delivered by the Loan Parties to pay the Senior Indebtedness
in the amounts in which any such proceeds or payments are allocated under such
Section 5(a) notwithstanding the amount initially paid to or received by any
particular Senior Lender or Lender which such Senior Lender or Lender delivered
to the Collateral Agent.
This Acknowledgment of and Consent and Agreement to Intercreditor and Collateral
Agency Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which, when so
executed and delivered, shall be an original, but all of which together shall
constitute but one of the same instrument. In proving this Acknowledgment of and
Consent and Agreement to Intercreditor and Collateral Agency Agreement it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought. Delivery of an executed
counterpart of a signature page to this Acknowledgment of and Consent and
Agreement to Intercreditor and Collateral Agency Agreement by facsimile or
electronic transmission shall be effective as a delivery of a manually executed
counterpart of this Acknowledgment of and Consent and Agreement to Intercreditor
and Collateral Agency Agreement.
IN WITNESS WHEREOF, the parties below have caused this Acknowledgment of and
Consent and Agreement to Intercreditor and Collateral Agency Agreement to be
executed by their respective duly authorized officers as of ______________,
20__.
EPR Properties
By:    ________________________________    
Title:    __________________________






  




